EXHIBIT 10.W
EXECUTION VERSION
 
THIRD AMENDED AND RESTATED SECURITY AGREEMENT
dated as of November 16, 2007
among
EL PASO CORPORATION,
THE PERSONS REFERRED TO HEREIN AS
PIPELINE COMPANY BORROWERS,
THE PERSONS REFERRED TO HEREIN AS SUBSIDIARY GRANTORS
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent and Depository Bank
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE 1
Definitions And Interpretation

 
       
Section 1.01. Definitions
    2  
Section 1.02. Principles of Interpretation
    7  
 
        ARTICLE 2
[Reserved]

 
        ARTICLE 3
Representations And Warranties

 
       
Section 3.01. Representations and Warranties of the Credit Parties
    8  
 
        ARTICLE 4
Pledged Accounts

 
       
Section 4.01. Creation of Pledged Accounts
    10  
Section 4.02. Cash Collateral Account
    12  
Section 4.03. Qualified Investments Account
    12  
Section 4.04. Payments in Trust
    15  
Section 4.05. Investment of Funds in Pledged Accounts
    15  
Section 4.06. Transfers from Accounts During the Continuance of an Event of
Default
    17  
Section 4.07. Reports, Certification and Instructions
    17  
Section 4.08. Depository Bank Undertakings
    18  
Section 4.09. Force Majeure
    20  
Section 4.10. Clearing Agency
    20  
Section 4.11. Return of Funds to the Company
    20  
 
        ARTICLE 5
Security Interests

 
       
Section 5.01. Grant of Security Interests
    21  
Section 5.02. Security for Obligations
    24  
Section 5.03. Delivery and Control of Collateral
    24  
Section 5.04. Further Assurances; Etc
    25  
Section 5.05. Grantors Remain Liable
    26  
Section 5.06. Additional Equity Interests
    26  

i 



--------------------------------------------------------------------------------



 



              Page
Section 5.07. Release of Collateral
    27  
Section 5.08. Voting Rights, Dividends, Payments, Etc
    28  
Section 5.09. The Collateral Agent Appointed Attorney-in-Fact
    30  
Section 5.10. Netting of Accounts
    31  
 
        ARTICLE 6
Remedies and Enforcement

 
       
Section 6.01. Remedies and Enforcement
    31  
Section 6.02. Application of Proceeds
    33  
Section 6.03. Other Remedies of Secured Parties
    34  
 
        ARTICLE 7
Depository Bank

 
       
Section 7.01. Depository Bank
    34  
 
       
ARTICLE 8
[reserved]

 
        ARTICLE 9
Miscellaneous

 
       
Section 9.01. Indemnity and Expenses
    35  
Section 9.02. Amendments; Waivers, Etc
    36  
Section 9.03. Security Interest Absolute and Waivers
    36  
Section 9.04. Notices; Etc
    38  
Section 9.05. Continuing Security Interest; Assignments
    39  
Section 9.06. [Reserved]
    39  
Section 9.07. Execution in Counterparts
    40  
Section 9.08. Severability
    40  
Section 9.09. Integration
    40  
Section 9.10. No Partnership
    40  
Section 9.11. No Reliance
    40  
Section 9.12. Release
    40  
Section 9.13. No Impairment
    40  
Section 9.14. Equitable Remedies
    40  
Section 9.15. Remedies
    41  
Section 9.16. Limitations
    41  
Section 9.17. Survival
    41  
Section 9.18. [Reserved]
    42  
Section 9.19. Jurisdiction, Etc
    42  
Section 9.20. GOVERNING LAW
    42  
Section 9.21. Waiver of Jury Trial
    42  

ii 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  Subsidiary Grantors
Schedule II
  Initial Pledged Equity
Schedule III
  Name, Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number
Schedule IV
  Changes in Name, Location, Etc.
Schedule V
  Secured Hedging Agreements
Schedule VI
  Material Agreements of El Paso Corporation

EXHIBITS

     
Exhibit A
  Form of Officer’s Certificate for Qualified Investments

iii 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED SECURITY AGREEMENT
     THIRD AMENDED AND RESTATED SECURITY AGREEMENT, dated as of November 16,
2007, made by and among:
     EL PASO CORPORATION, a Delaware corporation (the “Company”);
     EL PASO NATURAL GAS COMPANY, a Delaware corporation (“EPNGC”), TENNESSEE
GAS PIPELINE COMPANY, a Delaware corporation (“TGPC”) (EPNGC and TGPC,
collectively, the “Pipeline Company Borrowers” and, together with the Company,
the “Borrowers”);
     Each of the Persons listed on Schedule I hereto as a Subsidiary Grantor
(collectively, the “Subsidiary Grantors” and, together with the Company, the
“Grantors”) (the Borrowers and the Subsidiary Grantors are sometimes referred to
herein, collectively, as the “Credit Parties”; and the Credit Parties, together
with the other Restricted Subsidiaries, are sometimes referred to herein,
collectively, as the “Credit Related Parties”);
     JPMorgan Chase Bank, N.A. (“JPMCB”), not in its individual capacity but
solely as collateral agent for the Secured Parties (solely in such capacity, the
“Collateral Agent”); and
     JPMCB, not in its individual capacity but solely in its capacity as the
Depository Bank (solely in such capacity, the “Depository Bank”).
PRELIMINARY STATEMENTS
     (1) Certain of the parties hereto are party to a Third Amended and Restated
Credit Agreement dated as of the date hereof (the “Credit Agreement”) pursuant
to which the Lenders have agreed to make Loans to the Borrowers and participate
in Letters of Credit, the Issuing Banks have agreed to issue Letters of Credit
for the account of the Borrowers, and the Administrative Agent and the
Collateral Agent have agreed to serve in such capacities.
     (2) The Credit Parties, the Depository Bank, the Collateral Agent (on
behalf of the Lenders, the Issuing Banks, the Agents and the other Secured
Parties) and certain other parties have heretofore entered into that certain
Amended and Restated Security Agreement dated as of July 31, 2006 (the “Existing
Security Agreement”) with respect to their respective rights in respect of the
Collateral and certain other matters related to the Financing Documents.
     NOW, THEREFORE, to secure the Secured Obligations, and in consideration of
the premises and to induce each of the Lenders, the Issuing Banks and the Agents
to enter into the Credit Agreement and for good and valuable consideration, the
receipt and sufficiency of which are hereby

 



--------------------------------------------------------------------------------



 



acknowledged, each of the Credit Parties and the Collateral Agent (on behalf of
the Lenders, the Issuing Banks, the Agents and the other Secured Parties) agrees
that the Existing Security Agreement shall be amended and restated in its
entirety as follows:
ARTICLE 1
Definitions And Interpretation
     Section 1.01. Definitions. (a) Capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.
     (b) As used in this Agreement, the following terms have the meanings
specified below:
     “Account Collateral” has the meaning set forth in Section 5.01(d).
     “Agreement” means this Security Agreement.
     “Applicable Law” means, with respect to any Person, any and all laws,
statutes, regulations, rules, orders, injunctions, decrees, writs,
determinations, awards and judgments issued by any Governmental Authority
applicable to such Person.
     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as
amended from time to time (11 U.S.C. §101, et seq.).
     “Borrowers” has the meaning set forth in the Preamble.
     “Cash Collateral Account” has the meaning set forth in Section 4.01(a)(ii).
     “Clearing Agency” has the meaning set forth in Section 4.10.
     “Collateral” means the Account Collateral, the Security Collateral, the
Payment Collateral and all other property or assets with respect to which a
Security Document executed by a Grantor creates or grants, or states that it
creates or grants, a Transaction Lien.
     “Collateral Account” has the meaning set forth in Section 4.01(a)(i).
     “Collateral Agent” has the meaning set forth in the Preamble.
     “Company” has the meaning set forth in the Preamble.

2



--------------------------------------------------------------------------------



 



     “Company Payment Collateral” has the meaning set forth in Section 5.01(c).
     “Credit Agreement” has the meaning set forth in the Preamble.
     “Credit Parties” has the meaning set forth in the Preamble.
     “Credit Related Parties” has the meaning set forth in the Preamble.
     “Depository Bank” has the meaning set forth in the Preamble.
     “Enforcement Action” means the taking of any or all of the following
actions:
     (a) applying funds in the Pledged Accounts (including by charging or
exercising any contractual or legal setoff rights) to the payment of the Secured
Obligations;
     (b) making any demand for, or receiving any, payment under the Subsidiary
Guarantee Agreement;
     (c) taking any Foreclosure Action or exercising any other power of sale or
similar other rights or remedies under any of the Security Documents;
     (d) proceeding to protect and enforce the rights of the Secured Parties
under this Agreement or any other Security Document by sale of the Collateral
pursuant to judicial proceedings or by a proceeding in equity or at law or
otherwise, whether for the enforcement of any Transaction Lien or for the
enforcement of any other legal, equitable or other remedy available under this
Agreement, any other Security Document or Applicable Law;
     (e) exercising any of the rights and remedies of a secured party with
respect to the Collateral upon default under the Uniform Commercial Code as in
effect in any applicable jurisdiction; and
     (f) exercising any other right or remedy provided in this Agreement or
otherwise available to the Collateral Agent, to the extent permitted by
Applicable Law.
     “Enforcement Proceeds” means any cash, securities or other consideration
received from time to time by the Collateral Agent as a result of the taking of
any Enforcement Action in accordance with the Security Documents and Applicable
Law, including, without limitation (a) any balances then outstanding in the
Pledged Accounts or received therein from time to time thereafter, including any
Net Cash Proceeds then held in any Pledged Account,

3



--------------------------------------------------------------------------------



 



(b) the proceeds of any Disposition or other Enforcement Action taken pursuant
to Article 6, and (c) proceeds of any Foreclosure Action or judicial or other
non-judicial proceeding.
     “EPNGC” has the meaning set forth in the Preamble.
     “Excluded Payment Property” means any property of a Grantor of the type
described in (and not excluded from) Section 5.01(b)(i) through (iv), to the
extent that the grant of a security interest therein or a Lien thereon would
result in (i) a breach of or a default under a provision which is not rendered
ineffective by the UCC contained in any agreement in existence on the Effective
Date to which the Company or any Subsidiary of the Company is a party (other
than (x) an agreement listed on Schedule VI hereto or (y) an agreement that can
be amended solely by the Company and/or one or more of its Subsidiaries), or
(ii) a mandatory prepayment obligation under any such agreement, or allow any
party to any such agreement (other than the Company or any Subsidiary of the
Company) to accelerate obligations due thereunder, terminate any material
contract right thereunder or exercise any put or call right, right of refusal,
purchase option or similar right thereunder.
     “Excluded Subsidiary Grantor Assets” has the meaning set forth in
Section 5.01(b).
     “Federal Book Entry Regulations” means (a) the federal regulations
contained in Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”)
governing book-entry securities consisting of U.S. Treasury bonds, notes and
bills and Subpart D of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10 through §
357.14 and § 357.41 through § 357.44 and (b) to the extent substantially
identical to the federal regulations referred to in clause (a) above (as in
effect from time to time), the federal regulations governing other book-entry
securities.
     “Financing Documents” means the Loan Documents and the Secured Hedging
Agreements.
     “Foreclosure Action” means the sale, transfer or other Disposition by the
Collateral Agent of all or any part of the Collateral at any public or private
sale at such place and at such time as the Collateral Agent shall determine and
in compliance with Applicable Law.
     “Grantors” has the meaning set forth in the Preamble.
     “Indemnified Party” has the meaning set forth in Section 9.01(a).

4



--------------------------------------------------------------------------------



 



     “Initial Pledged Equity” means, with respect to any Grantor, the Equity
Interests set forth opposite such Grantor’s name on and as otherwise described
in Schedule II and issued by the Persons named therein.
     “Insolvency Proceeding” means, with respect to any Person, that (a) such
Person shall (i) admit in writing its inability to pay its debts generally, or
shall fail to pay its debts generally as they become due; or (ii) make a general
assignment for the benefit of creditors; or (b) any proceeding shall be
instituted or consented to by such Person seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property; or (c) any such proceeding shall have been instituted against such
Person and either such proceeding shall not be stayed or dismissed for 60
consecutive days or any of the actions referred to above sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or any substantial part of its property) shall occur; or (d) such Person shall
take any corporate (or other Business Entity) action to authorize any of the
actions set forth above in this definition.
     “JPMCB” has the meaning set forth in the Preamble.
     “Officer’s Certificate” means, with respect to any Person, a certificate
substantially in the form of Exhibit A hereto, signed by the president, any
vice-president, the treasurer or the chief financial officer of such Person.
     “Payment Collateral” has the meaning set forth in Section 5.01(c).
     “Pipeline Company Borrowers” has the meaning set forth in the Preamble.
     “Pledged Accounts” has the meaning set forth in Section 4.01(a).
     “Pledged Company” means any issuer of the Initial Pledged Equity or any
successor entity to any such issuer; provided that, if all of the Equity
Interests issued by a Pledged Company and pledged by a Grantor to the Collateral
Agent hereunder are released from the Transaction Liens in accordance with the
terms of this Agreement and the Credit Agreement, then from and after such
release, such issuer shall no longer be a Pledged Company.
     “Pledged Equity” has the meaning set forth in Section 5.01(a)(ii).
     “Pledged Financial Assets” means all financial assets credited from time to
time to the Pledged Accounts.

5



--------------------------------------------------------------------------------



 



     “Pledged Security Entitlement” means all security entitlements with respect
to the Pledged Financial Assets.
     “Qualified Investments Account” has the meaning set forth in
Section 4.01(a)(iii).
     “Remaining Reinvestment Amount” has the meaning set forth in
Section 4.03(c).
     “Secured Hedging Agreement” means any Hedging Agreement that (i) was
entered into by any Borrower with a Person which was at the time such Hedging
Agreement was entered into a Lender or an Affiliate of a Lender and (ii) either
(A) is listed on Schedule V hereto or (B) has been designated as a Secured
Hedging Agreement by the Company in a certificate signed by a Financial Officer
delivered to the Collateral Agent and the Administrative Agent which
(I) identifies such Hedging Agreement, including the name and address of the
other party thereto (which must be a Lender or an Affiliate of a Lender at the
time of such designation), the notional amount thereof and the expiration or
termination date thereof, and (II) states that the applicable Borrower’s
obligations thereunder shall from and after the date of delivery of such
certificate be Secured Obligations for purposes hereof and of the other Security
Documents.
     “Secured Obligations” means, with respect to each Grantor, the obligations,
including all “Obligations” (as defined in the Credit Agreement) and all
“Guaranteed Obligations” (as defined in the Subsidiary Guarantee Agreement) of
such Grantor, under (a) the Credit Agreement and/or the Subsidiary Guarantee
Agreement, as applicable, (b) this Agreement, (c) any other Loan Document to
which such Grantor is a party, (d) any Secured Hedging Agreement to which such
Grantor is a party and (e) any agreement relating to the refinancing of the
obligations referred to in the foregoing clauses (a) through (d), and in the
case of each of clauses (a) through (e) including interest accruing at any
post-default rate and Post-Petition Interest.
     “Secured Parties” means, collectively, the Lenders, the Issuing Banks, the
Administrative Agent, the Collateral Agent, each counterparty to a Secured
Hedging Agreement and each other Person that is a holder of any Secured
Obligations.
     “Security Collateral” has the meaning set forth in Section 5.01(a).
     “Subsidiary Grantor Payment Collateral” has the meaning set forth in
Section 5.01(b).
     “Subsidiary Grantors” has the meaning set forth in the Preamble.
     “TGPC” has the meaning set forth in the Preamble.

6



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Transaction Liens on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
     “Unused Cash Collateral” has the meaning set forth in Section 4.02(c).
     (c) Terms defined in Article 8 or 9 of the UCC and/or in the Federal Book
Entry Regulations are used in this Agreement as such terms are defined in such
Article 8 or 9 and/or the Federal Book Entry Regulations.
     Section 1.02. Principles of Interpretation. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced, or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification,
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, Equity Interests, accounts and contract rights, and (g) all
references to “days” shall mean calendar days. This Agreement is the result of
negotiations among the parties thereto and their respective counsel.
Accordingly, this Agreement shall be deemed the product of all parties thereto,
and no ambiguity in this Agreement shall be construed in favor of or against any
Credit Party or any Secured Party.

7



--------------------------------------------------------------------------------



 



ARTICLE 2
[Reserved]
ARTICLE 3
Representations And Warranties
     Section 3.01. Representations and Warranties of the Credit Parties. Each
Credit Party, with respect to itself and its Subsidiaries, represents and
warrants to the Collateral Agent, for the benefit of the Secured Parties, that:
     (a) With respect to any Credit Party that is a Grantor: (i) such Credit
Party’s exact legal name is correctly set forth in Schedule III, (ii) such
Credit Party is located (within the meaning of Section 9-307 of the UCC) and has
its chief executive office, in the state or jurisdiction set forth in
Schedule III, (iii) the information set forth in Schedule III with respect to
such Credit Party is true and accurate in all respects and (iv) such Credit
Party has not, within the last five years, changed its legal name, location,
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule III,
except as disclosed in Schedule IV.
     (b) Such Credit Party is duly organized or formed, validly existing and, if
applicable, in good standing in its jurisdiction of organization or formation.
Such Credit Party possesses all applicable Business Entity powers and all other
authorizations and licenses necessary to engage in its business and operations
as now conducted, the failure to obtain or maintain which would have a Material
Adverse Effect.
     (c) The execution, delivery and performance by such Credit Party of the
Security Documents to which it is a party are within such Credit Party’s
applicable Business Entity powers, have been duly authorized by all necessary
applicable Business Entity action, and do not contravene (i) such Credit Party’s
organizational documents or (ii) any material contractual restriction binding on
or affecting such Credit Party.
     (d) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by such Credit Party of any Security Document to which
it is a party, except those necessary to comply (i) with Applicable Laws in the
ordinary course of such Credit Party’s business or (ii) with ongoing obligations
of such Credit Party under the Security Documents to which it is a party and
Sections 5.01, 5.02 and 5.07 of the Credit Agreement.
     (e) This Agreement constitutes, and the other Security Documents when
delivered shall constitute, the legal, valid and binding obligations of each
Credit Party that is a party thereto, enforceable against such Credit Party in
accordance

8



--------------------------------------------------------------------------------



 



with their respective terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity.
     (f) With respect to any Credit Party that is a Grantor, all Collateral
pledged by such Credit Party hereunder consisting of certificated securities has
been delivered to the Collateral Agent.
     (g) With respect to any Credit Party that is a Grantor, this Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a Lien on, and security interest in, all right, title and
interest of such Grantor in the Collateral pledged by such Credit Party
hereunder as security for the Secured Obligations, prior and superior in right
to any other Lien (except for Collateral Permitted Liens), except in each case
above as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally. All financing statements have been filed that are necessary to
perfect any Transaction Lien that can be perfected by the filing of such
financing statements. All actions required by Section 5.03 to provide control to
the Collateral Agent with respect to Collateral pledged by such Credit Party
hereunder for which control can be established have been taken, including
delivery of such Collateral consisting of certificated securities to the
Collateral Agent, duly endorsed for transfer or accompanied by duly executed
instruments of transfer.
     (h) With respect to any Credit Party that is a Grantor, the Pledged Equity
pledged as Collateral by such Credit Party to the Collateral Agent hereunder has
(to the extent applicable) been duly authorized and validly issued and is (to
the extent applicable) fully paid and non-assessable. With respect to any Equity
Interests pledged by such Credit Party to the Collateral Agent hereunder that
are uncertificated securities, such Credit Party has caused the issuer thereof
to agree in an authenticated record with such Credit Party and the Collateral
Agent that such issuer will comply with instructions with respect to such
uncertificated securities originated by the Collateral Agent without further
consent of such Credit Party and has delivered a copy of such authenticated
record to the Collateral Agent. If such Credit Party is a Pledged Company, such
Credit Party confirms that it has received notice of such security interest.
     (i) With respect to any Credit Party that is a Grantor, the Initial Pledged
Equity as set forth on Schedule II (as such schedule may be amended or
supplemented from time to time) pledged as Collateral by such Credit Party to
the Collateral Agent hereunder constitutes 100% of the issued and outstanding
Equity Interests of each issuer thereof.
All representations and warranties made by the Credit Parties herein, and in any
other Security Document delivered pursuant hereto, shall survive the execution
and delivery by the Credit Parties of the Security Documents. The Credit Parties

9



--------------------------------------------------------------------------------



 



shall deliver to the Collateral Agent amended and restated schedules (the
“Amended Schedules”) to this Agreement in the event that any information
contained on the schedules attached hereto becomes inaccurate. Such Amended
Schedules shall replace the schedules provided by the Credit Parties on the
Effective Date, and shall be deemed the schedules to this Agreement. Each Credit
Party will not change its name, identity, corporate structure (including,
without limitation, its jurisdiction of formation) or the location of its
registered office without (i) giving the Collateral Agent at least 10 Business
Days’ prior written notice clearly describing such new name, identity, corporate
structure or new location and providing such other information in connection
therewith as the Collateral Agent may reasonably request, and (ii) taking all
action satisfactory to the Collateral Agent at the expense of such Credit Party
as the Collateral Agent may request to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected with the same priority and in full force and effect.
ARTICLE 4
Pledged Accounts
     Section 4.01. Creation of Pledged Accounts. (a) The Collateral Agent is
hereby directed by the Company and each Grantor to cause to be established on or
before the date hereof with, and maintained thereafter by, the Depository Bank
at its offices in New York City, New York (ABA No. 021000021), in the name of
the Collateral Agent as entitlement holder and under the sole control and
dominion of the Collateral Agent and subject to the terms of this Agreement, the
following segregated securities accounts (collectively, the “Pledged Accounts”):
     (i) a master collateral account, Account No. 10205184 (the “Collateral
Account”), into which Mandatory Asset Reduction Amounts will be deposited and to
which Unused Cash Collateral and certain amounts described in Section 4.03(f)
will be transferred;
     (ii) a cash collateral account, Account No. 10205185 (the “Cash Collateral
Account”), into which certain amounts will be deposited in respect of Letters of
Credit; and
     (iii) an account, Account No. 10205186 (the “Qualified Investments
Account”), from which the Company, on behalf of the Restricted Subsidiaries, may
direct the Collateral Agent to direct the Depository Bank to pay funds to the
Company to make Qualified Investments as permitted under the Loan Documents.
     (b) Commencing with the date hereof and continuing until the termination of
the Transaction Liens in accordance with Section 5.07(b), each Pledged Account
shall be established and maintained by the Depository Bank as a

10



--------------------------------------------------------------------------------



 



securities account or as a deposit account at its offices in New York City, New
York, in the name of and under the sole dominion and control of the Collateral
Agent; provided that the Cash Collateral Account may be terminated at such time
as: (i) all Letters of Credit shall have expired or been paid, settled,
satisfied, released, or otherwise terminated, (ii) all LC Disbursements shall
have been reimbursed, (iii) all LC Commitments and all commitments of the
Lenders to participate in Letters of Credit shall have been terminated and
(iv) all amounts on deposit in the Cash Collateral Account shall have been
transferred to the Collateral Account as Unused Cash Collateral, to be applied
in accordance with Section 2.09 of the Credit Agreement and Section 6.02. The
Collateral Agent shall cause each of the Pledged Accounts to be, and each
Pledged Account shall be, separate from all other accounts held by or under the
control or dominion of the Collateral Agent. The Company irrevocably confirms
the authority of (and directs and authorizes) the Collateral Agent to, or to
direct the Depository Bank to, and the Collateral Agent agrees to, or to direct
the Depository Bank to, deposit into, or credit to, and transfer funds from the
Pledged Accounts to the Collateral Agent, the Administrative Agent, the other
Secured Parties and the Company (or its designee), in each case in accordance
with this Agreement and the other Loan Documents.
     (c) The Credit Parties acknowledge that the Collateral Agent may cause the
Depository Bank to establish subaccounts of the Qualified Investments Account,
and that such subaccounts may, at the Collateral Agent’s election, be either
(i) actual, separate accounts or (ii) notional accounts reflected in the
Collateral Agent’s records as accounting entries with respect to the actual
Qualified Investments Account maintained by the Depository Bank. Each such
subaccount shall constitute a Pledged Account hereunder, and each actual
subaccount shall be established and maintained by the Depository Bank as a
securities account at its offices in New York City, New York, in the name of the
Collateral Agent.
     (d) Unless otherwise specified in this Agreement, all references to the
Qualified Investments Account shall include references to all subaccounts
thereof, and such subaccounts shall be subject to the same restrictions and
limitations as the Qualified Investments Account.
     (e) The Company shall not have any rights against or to moneys or funds on
deposit in, or credited to, the Pledged Accounts, as third-party beneficiary or
otherwise, except the right of the Company (a) to receive moneys or funds on
deposit in, or credited to, the Pledged Accounts, as required or permitted by
this Agreement or by the provisions of any other Loan Document (to the extent
such provisions are not inconsistent with this Agreement), and (b) to direct the
Collateral Agent as to the investment of moneys held in the Pledged Accounts as
permitted by Section 4.05. In no event shall any amounts or Cash Equivalents
deposited into, or credited to, any Pledged Account, be registered in the name
of the Company, payable to the order of the Company, or specially

11



--------------------------------------------------------------------------------



 



endorsed to the Company, except to the extent that the foregoing have been
specially endorsed to the Depository Bank or endorsed in blank.
     Section 4.02. Cash Collateral Account. (a) [Reserved]
     (b) Amounts deposited in the Cash Collateral Account shall be held therein,
subject to the following provisions:
     (i) If any Letter of Credit is drawn, in whole or in part, and not
reimbursed by the applicable Borrower within the period specified in
Section 2.04(e) of the Credit Agreement, the Issuing Bank with respect to such
Letter of Credit may request, whereupon the Collateral Agent shall within three
Business Days after receipt of such request, direct the Depository Bank to
promptly distribute to such Issuing Bank an amount equal to the lesser of
(x) the amount of the LC Disbursement in respect of such Letter of Credit that
has not been reimbursed by or on behalf of such Borrower and (y) the total
amount available in the Cash Collateral Account at such time.
     (ii) Upon the request of the Company at a time when no Event of Default is
continuing, the Collateral Agent shall direct the Depository Bank to distribute
any funds in the Cash Collateral Account (other than, prior to the Final Payment
Date, funds deposited in the Cash Collateral Account pursuant to Section 2.09(c)
of the Credit Agreement) to the Company (or to the Company’s designee) to be
used by the Company for general corporate purposes, or to be used by such
designee for any lawful purpose.
     (iii) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may, at the direction of the Majority Lenders, apply funds in
the Cash Collateral Account in accordance with Section 6.02.
     (c) If any Letter of Credit, or any portion thereof, has terminated,
expired or otherwise been released or satisfied undrawn and, as a result, the
total amount of funds in the Cash Collateral Account, as of such date, exceeds
105% of the aggregate amount of LC Exposure, as of such date, then (i) the
Collateral Agent shall, upon any request therefor from the Company, direct the
Depository Bank to transfer such excess of funds on deposit in the Cash
Collateral Account (any such amount, “Unused Cash Collateral”) into the
Collateral Account; and (ii) such Unused Cash Collateral shall be applied in
accordance with Section 2.09 of the Credit Agreement and Section 6.02.
     Section 4.03. Qualified Investments Account. (a) If a FERC-Regulated
Restricted Subsidiary receives Net Cash Proceeds from the Disposition of a
Covered Asset as described in clause (d) of the definition of “Mandatory Asset

12



--------------------------------------------------------------------------------



 



Reduction Event”, then the Company shall deposit, or cause to be deposited, into
the Collateral Account, within five days after such receipt, the amount, if any,
by which the portion of such Net Cash Proceeds that is not deemed to have been
invested in Qualified Investments described in clause (a)(ii) or (a)(iii) of the
definition thereof exceeds $100,000,000.
     (b) If an Unregulated Restricted Subsidiary receives Net Cash Proceeds from
the Disposition of a Covered Asset as described in clause (d) of the definition
of “Mandatory Asset Reduction Event”, then the Company shall deposit, or cause
to be deposited, into the Collateral Account, within five days after such
receipt, the portion of such Net Cash Proceeds that is not deemed to have been
invested in Qualified Investments described in clause (b)(ii) or (b)(iii) of the
definition thereof.
     (c) So long as no Event of Default has occurred and is continuing within
one Business Day after receipt, the Collateral Agent shall direct the Depository
Bank to transfer the funds deposited into the Collateral Account pursuant to
Section 4.03(a) or 4.03(b) (in either case, for each Disposition, the “Remaining
Reinvestment Amount”) to the Qualified Investments Account.
     (d) If funds are to be transferred to the Qualified Investments Account
pursuant to Section 4.03(c) and after giving effect to such transfer the
Qualified Investments Account would contain funds in respect of the Covered
Assets of more than one Restricted Subsidiary, or in respect of more than one
Covered Asset of a single Restricted Subsidiary, the Collateral Agent shall
cause the Depository Bank to establish and maintain individual securities
subaccounts, or the Collateral Agent shall establish in its accounting records
notional subaccounts (each, a “Qualified Investments Subaccount”), in each case
within the Qualified Investments Account, for each such Restricted Subsidiary or
each such Covered Asset.
     (e) For the period from the initial transfer of the Remaining Reinvestment
Amount to the Qualified Investments Account, until the date, if ever, on which
the failure of the applicable Restricted Subsidiary to invest such Remaining
Reinvestment Amount in Qualified Investments, requires application of all or a
portion thereof in connection with a reduction of the Commitments pursuant to
Section 2.07(d) of the Credit Agreement, the Collateral Agent shall, at the
written direction of the Company from time to time, direct the Depository Bank
to pay such funds on deposit in the Qualified Investments Account (or any
applicable Qualified Investments Subaccount) to the Restricted Subsidiary
identified by the Company in the Officer’s Certificate described in the
following sentence. The written direction described in the preceding sentence
shall be accompanied by an Officer’s Certificate (i) setting forth the name of
the Restricted Subsidiary whose Disposition of Covered Assets resulted in the
deposit of the Remaining Reinvestment Amount that is being requested to be paid
pursuant to such written direction, (ii) if such Restricted Subsidiary is a
FERC-

13



--------------------------------------------------------------------------------



 



Regulated Restricted Subsidiary, stating that all funds retained by such
FERC-Regulated Restricted Subsidiary pursuant to Section 4.03(a) from the Net
Cash Proceeds of all of its Dispositions of Covered Assets prior to the date of
such certificate have been, or (by making the currently proposed Qualified
Investment(s)) will be, used to make Qualified Investments, and (iii) describing
the Qualified Investment(s) to be made (or deemed made) by such Restricted
Subsidiary with such funds, pursuant to the definition of “Qualified
Investment”. Notwithstanding the foregoing, the Company shall have the right to
direct that funds on deposit in the Qualified Investments Account or any
applicable Qualified Investments Subaccount be paid to a FERC-Regulated
Restricted Subsidiary in respect of new Qualified Investments made or deemed
made by such FERC-Regulated Restricted Subsidiary only if, on the proposed date
of such payment from the Qualified Investments Account or applicable Qualified
Investments Subaccount, the aggregate amount of Qualified Investments made by
such FERC-Regulated Restricted Subsidiary after April 16, 2003 equals or exceeds
the sum of (1) the product of (x) $100,000,000 times (y) the number of such
Dispositions of Covered Assets by such FERC-Regulated Restricted Subsidiary that
have resulted in a deposit in the Collateral Account, plus (2) the aggregate Net
Cash Proceeds of Dispositions of Covered Assets by such FERC-Regulated
Restricted Subsidiary after April 16, 2003 that have not resulted in deposits
into the Collateral Account.
     (f) If a Mandatory Asset Reduction Event described in clause (d) of the
definition thereof shall occur with the result that the Company is required to
cause Loans to be prepaid or Letters of Credit to be Cash Collateralized
pursuant to Section 2.09(c) of the Credit Agreement (a “2.09 Application”), the
Collateral Agent shall direct the Depository Bank to transfer (i) if such
Mandatory Asset Reduction Event does not occur during the pendency of an Event
of Default, (A) an amount equal to the lesser of (x) the required 2.09
Application and (y) 80% of the funds remaining in the Qualified Investments
Account (or the applicable Qualified Investments Subaccount) in respect of the
applicable Disposition of Covered Assets to the Collateral Account to be applied
in accordance with Section 2.09(c) of the Credit Agreement, and (B) any
remaining funds in the Qualified Investments Account (or the applicable
Qualified Investments Subaccount) to the Company, or as the Company directs, to
be used for general corporate purposes, or (ii) if such Mandatory Asset
Reduction Event occurs concurrently with or during the pendency of an Event of
Default, 100% of the funds remaining in the Qualified Investments Account (and
in all applicable Qualified Investments Subaccounts) in respect of the
applicable Disposition of Covered Assets to the Collateral Account to be applied
(x) to the extent of the required 2.09 Application, in accordance with
Section 2.09(c) of the Credit Agreement and (y) the balance, in accordance with
Section 6.02 hereof.
     (g) If following the application of a Mandatory Asset Reduction Amount in
accordance with Section 2.07(d) of the Credit Agreement and any prepayment of
Loans or Cash Collateralization of outstanding Letters of Credit in

14



--------------------------------------------------------------------------------



 



connection therewith pursuant to Section 2.09(c) of the Credit Agreement, there
are remaining funds in the Qualified Investments Account attributable to such
Mandatory Asset Reduction Amount, the Collateral Agent shall direct the
Depository Bank to transfer such remaining funds (i) if no Event of Default
exists at the time, to the Company, or as the Company directs, to be used for
general corporate purposes, or (ii) if an Event of Default exists at the time,
to the Collateral Account to be applied in accordance with Section 6.02 hereof.
     (h) The Collateral Agent shall effectuate any transfer required pursuant to
Section 4.03(f) or 4.03(g) by giving appropriate entitlement orders to the
Depository Bank.
     Section 4.04. Payments in Trust. If, notwithstanding the instructions given
or required to be given in accordance with this Article 4, any payments required
by any Security Document to be remitted to the Collateral Agent are instead
remitted to the Company or its Affiliates (it being the intent and understanding
of the parties hereto that such payments are not to be made directly to the
Company but directly to the Collateral Agent for deposit into, or credit to, the
relevant Pledged Account for application in accordance with this Article 4),
then, to the fullest extent permitted by Applicable Law, the Company or such
other Person shall receive such payments into a constructive trust for the
benefit of the Secured Parties and subject to the Secured Parties’ security
interest, and shall (or shall use its best efforts to cause the Person receiving
such payments to) promptly remit them to the Collateral Agent for deposit into,
or credit to, the applicable Pledged Account designated by this Article 4.
     Section 4.05. Investment of Funds in Pledged Accounts. (a) The Collateral
Agent will promptly direct the Depository Bank to (i) invest amounts on deposit
in, or credited to, the Pledged Accounts, (ii) reinvest any interest paid on the
amounts referred to in clause (i) above, and (iii) reinvest other proceeds of
any such amounts that may mature or be sold, in each case, in Cash Equivalents
which are deposited into, or credited to, such Pledged Account, in each case as
the Company may select and instruct the Collateral Agent, unless, to the
knowledge of the Collateral Agent, any Event of Default has occurred and is
continuing, in which event the Collateral Agent shall direct the Depository Bank
to invest such amounts in Cash Equivalents as the Collateral Agent may direct.
If no Event of Default then exists, interest and proceeds resulting from an
investment of funds in any Pledged Account in Cash Equivalents shall be,
promptly upon request of the Company, transferred to the Company to be used for
general corporate purposes. In addition, subject to any instructions from the
Company (if not during the pendency of an Event of Default), the Collateral
Agent shall have the right at any time to direct the Depository Bank to exchange
such Cash Equivalents for similar Cash Equivalents of smaller or larger
denominations.
     (b) Unless it has received instructions from the Company in accordance with
this Section 4.05 as to the investment of such funds, the Collateral Agent

15



--------------------------------------------------------------------------------



 



may direct the Depository Bank to invest or reinvest any funds in any Pledged
Account. All investments and reinvestments of funds in the Pledged Accounts
shall be made in the name of the Depository Bank.
     (c) Whenever directed to make a transfer of funds from any of the Pledged
Accounts in accordance with this Article 4, the Collateral Agent is hereby
directed and authorized by the Company, the Borrowers and the Grantors (for
themselves and their respective Subsidiaries) to direct the Depository Bank to
liquidate (or cause to be liquidated) Cash Equivalents (in order of their
respective maturities with the Cash Equivalents with the shortest maturities
being liquidated first), to the extent that, after application of all other
funds available for such purpose pursuant to this Article 4, the liquidation of
any Cash Equivalent is necessary to make such transfer.
     (d) Neither the Collateral Agent nor the Depository Bank shall (in the
absence of gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction) have any liability with respect to any
interest, cost or penalty on the liquidation of any Cash Equivalent pursuant to
this Agreement, nor shall the Collateral Agent (in the absence of gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction) have any liability with respect to Cash Equivalents (including
purchases or conversions of foreign exchange) or moneys deposited into, or
credited to, the Pledged Accounts (or any losses resulting therefrom) invested
in accordance with this Agreement. Without limiting the generality of the
foregoing, in the absence of gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction, the Collateral Agent shall have
no responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of all or a portion of funds in the Pledged
Accounts, if the Collateral Agent has made such investment, reinvestment or
liquidation, as applicable, in accordance with this Agreement.
     (e) All references in this Agreement to Pledged Accounts and to cash,
moneys or funds therein or balances thereof, shall include the Cash Equivalents
in which such cash, moneys, funds or balances are then invested and the proceeds
thereof, and all financial assets and security entitlements carried in or
credited to such Pledged Accounts.
     (f) (i) Neither the Collateral Agent nor any of its Affiliates assume any
duty or liability for monitoring the rating or performance of any Cash
Equivalent. Subject to Section 4.06, in the event an investment selection is not
made by the Company in accordance with this Section 4.05, the funds in the
Pledged Accounts shall not be required to be invested but may be invested at the
discretion of the Collateral Agent, and the Collateral Agent shall not incur any
liability for interest or income thereon. The Collateral Agent shall have no
obligation to cause the investment or reinvestment of the funds in the Pledged
Accounts on the day of deposit if all or a portion of such funds is deposited
with the Collateral Agent

16



--------------------------------------------------------------------------------



 



after 11:00 a.m. (New York City time) on such day of deposit. Instructions to
invest or reinvest that are received after 11:00 a.m. (New York City time) will
be treated as if received on the following Business Day in New York. Requests or
instructions received after 11:00 a.m. (New York City time) by the Collateral
Agent to liquidate all or a portion of funds in any Pledged Account will be
treated as if received on the following Business Day in New York.
     (ii) The Credit Parties acknowledge that non-deposit investment products
(A) are not obligations of, nor guaranteed, by JPMCB or any of its Affiliates;
(B) are not FDIC insured; and (C) are subject to investment risks, including the
possible loss of principal amount invested.
     Section 4.06. Transfers from Accounts During the Continuance of an Event of
Default. During the existence and continuance of an Event of Default, the
Collateral Agent shall not be obligated to accept any instructions from the
Company with respect to any transfer or withdrawal of funds on deposit in, or
credited to, any Pledged Account and, in such circumstances, the Collateral
Agent may direct the investment, transfer or withdrawal of funds in the Pledged
Accounts without further consent by the Company.
     Section 4.07. Reports, Certification and Instructions. (a) The Collateral
Agent shall maintain all such accounts, books and records as may be necessary to
properly record all transactions carried out by it under this Agreement. The
Collateral Agent shall permit the Company and its Affiliates and their
authorized representatives to examine such accounts, books and records; provided
that any such examination shall occur upon reasonable notice and during normal
business hours.
     (b) The Collateral Agent shall deliver to the Company copies of the account
statements for all Pledged Accounts (including all subaccounts) for each month.
Such account statements shall indicate, with respect to each such account,
deposits, credits and transfers, investments made and closing balances. The
Collateral Agent shall provide any additional information or reports relating to
the Pledged Accounts and the transactions therein reasonably requested from time
to time by the Company or any Secured Party.
     (c) Each time the Company directs the Collateral Agent to make or cause to
be made a transfer or withdrawal from a Pledged Account, it shall be deemed to
represent and warrant for the benefit of the Collateral Agent and the other
Secured Parties that such transfer or withdrawal is being made in an amount, and
shall be applied solely for the purposes permitted by, and is and will otherwise
be in accordance with, this Agreement and the Credit Agreement. Except to the
extent any officer or officers of the Collateral Agent responsible for the
administration of this Agreement has actual knowledge to the contrary, the
Collateral Agent may conclusively rely on, and shall incur no liability in so
relying on, any such direction.

17



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any provision to the contrary contained in this
Agreement, all notices, certifications, approvals, directions, instructions or
other communication given to the Collateral Agent with respect to any payments,
transfers, credits, deposits, withdrawals or investments with respect to, or
otherwise relating to, any Pledged Account, in each case, by the Company or by
any other Secured Party shall be given in writing, and the Collateral Agent
shall not be required to take any action with respect to any payments,
transfers, credits, deposits, withdrawals or investments unless it has received
such written instructions specifying the date, amount and Pledged Account with
respect to which such payment, transfer, credit, deposit, withdrawal or
investment is to be made.
     Section 4.08. Depository Bank Undertakings. The Depository Bank hereby
represents and warrants to, and agrees with the Company and the Collateral Agent
as follows:
     (a) The Depository Bank (i) is a securities intermediary on the date hereof
and (ii) so long as this Agreement remains in effect and such Depository Bank
remains the Depository Bank hereunder, shall remain a securities intermediary,
and shall act as such with respect to the Company, the Collateral Agent, the
Pledged Accounts and all of the Account Collateral and any other property
(including all financial assets and security entitlements maintained or carried
in the Pledged Accounts) from time to time transferred to, credited to,
deposited in, or maintained in the Pledged Accounts.
     (b) Each of the Pledged Accounts is, and shall remain, and the Depository
Bank shall maintain each of the Pledged Accounts as, a securities account, with
the Collateral Agent (and no other Person) as the entitlement holder and under
the sole dominion and control of the Collateral Agent for the ratable benefit of
the Collateral Agent and the other Secured Parties.
     (c) The Depository Bank (i) has identified (and will continue to identify)
the Collateral Agent for the ratable benefit of the Secured Parties in its
records as, and will treat the Collateral Agent as (A) the sole Person having a
security entitlement against the Depository Bank with respect to the Pledged
Accounts and the Account Collateral from time to time carried in the Pledged
Accounts, (B) the sole entitlement holder against the Depository Bank with
respect to each of the Pledged Accounts, (C) the sole Person having dominion and
control over each of the Pledged Accounts and any and all assets, property and
items from time to time carried in such Pledged Accounts (including cash) and
(D) the sole Person entitled to exercise the rights with respect to the Pledged
Accounts; and (ii) has credited and will continue to credit such assets,
property and items to the Pledged Accounts in accordance with written
instructions given pursuant to, and the other terms and conditions of, this
Agreement.

18



--------------------------------------------------------------------------------



 



     (d) All of the property, including Account Collateral and cash, from time
to time carried in or credited to the Pledged Accounts, shall constitute
financial assets, and the Depository Bank shall treat all such property as
financial assets under Article 8 of the UCC.
     (e) Notwithstanding any other provision in this Agreement to the contrary,
the Depository Bank (i) shall comply with any and all entitlement orders and
other directions originated by, and only by, the Collateral Agent in respect of
the Pledged Accounts and the Account Collateral from time to time carried
therein without any further consent or action by the Company or any other Person
and (ii) shall not comply with the entitlement orders of any other Person.
     (f) The “securities intermediary’s jurisdiction” (within the meaning of
Section 8-110(e) of the UCC) of the Depository Bank is and will continue to be
the State of New York.
     (g) To be binding on the Depository Bank, all instructions by the
Collateral Agent pursuant to this Agreement with respect to the Account
Collateral carried in the Pledged Accounts must be given to the Depository Bank,
and only pursuant to and subject to the terms and conditions of this Agreement.
     (h) Anything herein to the contrary notwithstanding, the Depository Bank
will not be required to follow any instruction that would violate any Applicable
Law, decree, regulation or order of any Governmental Authority (including any
court or tribunal) or the terms of this Agreement.
     (i) The Depository Bank has not entered into and will not enter into any
agreement with any other Person relating to the Pledged Accounts or any Pledged
Financial Assets credited thereto pursuant to which it has agreed or will agree
to comply with entitlement orders of such Person. The Depository Bank has not
entered into any other agreement with the Company or any other Person purporting
to limit or condition the duties of the Depository Bank to comply with
entitlement orders originated by the Collateral Agent as set forth in
Section 4.08(e).
     (j) The Depository Bank hereby permanently waives and releases any Lien,
right of setoff or other right it may have against the Pledged Accounts and any
Pledged Financial Assets or Pledged Security Entitlements carried in or credited
to the Pledged Accounts and any credit balance or cash in the Pledged Accounts,
and agrees that it will not assert any such Lien or other right in, to or
against the Pledged Accounts or any Pledged Financial Asset or Pledged Security
Entitlement carried therein or credited thereto, or any credit balance or cash
in the Pledged Accounts.

19



--------------------------------------------------------------------------------



 



     (k) The Depository Bank will send copies of all statements and
confirmations for and in respect of the Pledged Accounts simultaneously to the
Company and the Collateral Agent.
     (l) All securities or other property underlying any financial assets
consisting of Account Collateral deposited in or credited to a Pledged Account
shall be registered in the name of the Depository Bank, endorsed to the
Depository Bank or in blank or credited to another securities account or
securities accounts maintained in the name of the Depository Bank, and in no
case will any financial asset consisting of Account Collateral deposited in or
credited to a Pledged Account be registered in the name of the Company, payable
to the order of the Company or specially endorsed to the Company, except to the
extent the foregoing have been specially endorsed by the Company to the
Depository Bank or in blank.
     (m) If any Person (other than the Collateral Agent) asserts to the
Depository Bank any Lien, encumbrance or adverse claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against any Account Collateral, the Depository Bank will as promptly as
practicable thereafter notify the Company and the Collateral Agent thereof.
     Section 4.09. Force Majeure. Neither the Collateral Agent nor the
Depository Bank shall incur any liability for not performing any act or
fulfilling any obligation hereunder by reason of any occurrence beyond its
control (including any provision of any present or future law or regulation or
any act of any Governmental Authority, any act of God, war or terrorism, or the
unavailability of the Federal Reserve Bank wire services or any electronic
communication facility).
     Section 4.10. Clearing Agency. The Account Collateral in the Pledged
Accounts may be held by the Collateral Agent directly or through any clearing
agency or depository including the Federal Reserve/Treasury Book-Entry System
for United States and federal agency securities, and the Depository Trust
Company (collectively, the “Clearing Agency”). The Collateral Agent shall not
have any responsibility or liability for the actions or omissions to act on the
part of any Clearing Agency. The Collateral Agent is authorized, for any
Collateral at any time held hereunder, to register the Collateral in the name of
one or more of its nominee(s) or the nominee(s) of any Clearing Agency in which
the Collateral Agent has a participant account, and such nominee(s) may sign the
name of any Credit Party and guarantee such signature in order to transfer
securities or certify ownership thereof to tax or other Governmental
Authorities.
     Section 4.11. Return of Funds to the Company. Upon any request by the
Company following the release of the Transaction Liens in accordance with
Section 5.07(b), the Collateral Agent shall direct the Depository Bank to, and
the Depository Bank shall promptly pay, transfer and deliver to or to the order
of the

20



--------------------------------------------------------------------------------



 



Company all moneys, investments, and other property held in, or credited to, the
Pledged Accounts, in each case, in accordance with the instructions of the
Company and at the Company’s expense.
ARTICLE 5
Security Interests
     Section 5.01. Grant of Security Interests. (a) Each Subsidiary Grantor
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in such Subsidiary Grantor’s right, title and
interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Subsidiary
Grantor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Security Collateral”):
     (i) the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for, or in conversion of, any
or all of the Initial Pledged Equity and all subscription warrants, rights or
options issued thereon or with respect thereto;
     (ii) all additional shares of stock and other Equity Interests of or in any
Pledged Company from time to time acquired by such Subsidiary Grantor in any
manner (such shares and other Equity Interests, together with the Initial
Pledged Equity, being the “Pledged Equity”), and the certificates, if any,
representing such additional shares or other Equity Interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;
     (iii) all books and records of such Grantor pertaining to the Security
Collateral;
     (iv) all supporting obligations, general intangibles and contract rights
(including rights under limited liability company agreements, limited
partnership agreements and any other organizational or constituent documents
pursuant to which Pledged Equity has been issued or which sets out rights with
respect thereto), warranties, indemnities or guaranties, in each case to the
extent relating to, or payable in respect of, interests in the Security
Collateral, and any tort claims (including all commercial tort claims) arising
in connection with interests in the Security Collateral; and

21



--------------------------------------------------------------------------------



 



     (v) all proceeds of the foregoing Security Collateral.
     (b) Each Subsidiary Grantor hereby grants to the Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest in such Subsidiary
Grantor’s right, title and interest in and to the following (but excluding
Excluded Subsidiary Grantor Assets), in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Subsidiary
Grantor, wherever located, and whether now or hereafter existing or arising (all
such property in which a security interest is granted under this Section 5.01(b)
being, collectively, the “Subsidiary Grantor Payment Collateral”):
     (i) all accounts and payment intangibles owing to such Subsidiary Grantor
by (A) any Pipeline Company Borrower or (B) any other Grantor;
     (ii) all instruments owing to such Subsidiary Grantor by (A) any Pipeline
Company Borrower or (B) any other Grantor;
     (iii) all chattel paper in respect of obligations payable to such
Subsidiary Grantor with respect to which the account debtor is (A) any Pipeline
Company Borrower or (B) any other Grantor; and
     (iv) all proceeds of the foregoing Subsidiary Grantor Payment Collateral.
Notwithstanding the foregoing, the Subsidiary Grantor Payment Collateral shall
not include, and the Liens created under this Section 5.01(b) shall not
encumber, (A) any (1) accounts owing to the Exempted Guarantor by the Company,
(2) payment intangibles owing to the Exempted Guarantor by the Company,
(3) instruments owing to the Exempted Guarantor by the Company or (4) chattel
paper in respect of obligations payable to the Exempted Guarantor with respect
to which the account debtor is the Company, or (B) any Excluded Payment Property
of any Grantor (all of the property described in clause (A) and (B) of this
sentence being, collectively, the “Excluded Subsidiary Grantor Assets”).
     (c) The Company hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in the Company’s right,
title and interest in and to the following (but excluding Excluded Payment
Property of the Company), in each case, as to each type of property described
below, whether now owned or hereafter acquired by the Company, wherever located,
and whether now or hereafter existing or arising (all such property in which a
security interest is granted under this Section 5.01(c) being, collectively, the
“Company Payment Collateral”, and together with the Subsidiary Grantor Payment
Collateral, the “Payment Collateral”):

22



--------------------------------------------------------------------------------



 



     (i) all accounts or payment intangibles owing to the Company by (A) any
Pipeline Company Borrower or (B) any Grantor (other than the Exempted
Guarantor);
     (ii) all instruments owing to the Company by (A) any Pipeline Company
Borrower or (B) any Grantor (other than the Exempted Guarantor);
     (iii) all chattel paper in respect of obligations payable to the Company
with respect to which the account debtor is (A) any Pipeline Company Borrower or
(B) any Grantor (other than the Exempted Guarantor); and
     (iv) all proceeds of the foregoing Company Payment Collateral.
Notwithstanding the foregoing, the Company Payment Collateral shall not include,
and the Liens created under this Section 5.01(c) shall not encumber, any
Excluded Payment Property of the Company.
     (d) Each Grantor hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to the following, in each case, as to each type of
property described below, whether now owned or hereafter acquired by such
Grantor, wherever located, and whether now owned or hereafter existing or
arising (collectively, the “Account Collateral”):
     (i) the Pledged Accounts, all Pledged Financial Assets, all Pledged
Security Entitlements and all property, funds, interest, dividends,
distributions, cash, instruments and other property from time to time carried in
or credited to any Pledged Account or received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing, and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Accounts;
     (ii) all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments delivered (or required to be delivered) to or
otherwise possessed by the Collateral Agent for or on behalf of such Grantor in
connection with the Account Collateral, including those received in substitution
for or in addition to any or all of the Account Collateral;
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Account Collateral;

23



--------------------------------------------------------------------------------



 



     (iv) all books and records of such Grantor pertaining to any of the Account
Collateral;
     (v) all supporting obligations, general intangibles, contract rights,
warranties, indemnities and guaranties, in each case to the extent relating to,
or payable in respect of, the Account Collateral; and
     (vi) all proceeds of the foregoing Account Collateral.
     Section 5.02. Security for Obligations. (a) In the case of each Grantor,
the security interests granted by such Grantor pursuant to Sections 5.01(a)
through (d) secure the payment and performance of all such Grantor’s Secured
Obligations, whether now existing or hereafter arising.
     (b) Without limiting the generality of subsection (a) of this Section 5.02,
as to each Grantor, the security interests granted by such Grantor pursuant to
Sections 5.01(a) through (d) secure the payment of all amounts that constitute
part of such Grantor’s Secured Obligations and would be owed by such Grantor but
for the fact they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving such Grantor.
     Section 5.03. Delivery and Control of Collateral. (a) All certificates or
instruments representing or evidencing Security Collateral shall be delivered to
and held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly indorsed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent, but excluding checks,
certificates of title and other similar instruments. If an Event of Default has
occurred and is continuing, the Collateral Agent shall have the right, in its
discretion and without notice to any Credit Party, to transfer to or to register
in the name of the Collateral Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in
Section 5.08. In addition, the Collateral Agent shall have the right at any time
to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.
     (b) With respect to any Security Collateral in which any Grantor has any
right, title or interest and that constitutes an uncertificated security, such
Grantor will cause the issuer thereof to agree in an authenticated record with
such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such Security Collateral originated by the
Collateral Agent without further consent of such Grantor, such authenticated
record to be in form and substance satisfactory to, and to be delivered to, the
Collateral Agent. With respect to any Security Collateral in which any Grantor
has any right, title or interest and that is not an uncertificated security,
upon the request of the

24



--------------------------------------------------------------------------------



 



Collateral Agent, such Grantor will notify each such issuer of Pledged Equity
that such Pledged Equity is subject to the security interest granted hereunder.
     (c) Each Grantor shall deliver to the Collateral Agent all Payment
Collateral pledged by it that constitutes instruments or tangible chattel paper,
accompanied by duly indorsed instruments of transfer or assignment in blank,
which instruments of transfer or assignment shall be in form reasonably
satisfactory to the Collateral Agent.
     Section 5.04. Further Assurances; Etc.. (a) Each Grantor agrees that from
time to time, at the expense of such Grantor, such Grantor will promptly do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, pledge agreements, collateral
assignments, account control agreements, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Collateral Agent or the Depository Bank
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Security Documents with respect to the
Collateral, (ii) to the fullest extent permitted by Applicable Law, subject its
right, title and interest in and to the Collateral to the Transaction Liens,
(iii) perfect and maintain the validity and effectiveness of the Security
Documents and the validity, effectiveness and priority of the Transaction Liens
and (iv) assure, grant, collaterally assign, transfer, preserve, protect and
confirm more effectively unto the Secured Parties the rights granted or now or
hereafter stated to be granted to the Secured Parties in respect of the
Collateral under any Security Document or under any other instrument executed in
connection with any Security Document to which it is a party. Without limiting
the generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor: (A) execute or authenticate and file such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the Transaction Liens;
(B) deliver and pledge to the Collateral Agent for benefit of the Secured
Parties certificates representing Security Collateral that constitutes
certificated securities, accompanied by undated stock powers indorsed in blank,
and deliver and pledge to the Collateral Agent for the benefit of the Secured
Parties all tangible chattel paper and all instruments constituting Collateral,
together with duly indorsed instruments of transfer or assignment in blank;
(C) take all action necessary to ensure that the Collateral Agent has control of
Collateral, if any, consisting of deposit accounts, as provided in Section 9-104
of the UCC, control of the Account Collateral as provided in Sections 8-106 and
9-106 of the UCC, and control of Payment Collateral consisting of electronic
chattel paper as provided in Section 9-105 of the UCC; and (D) deliver to the
Collateral Agent evidence that all other action that the Collateral Agent may
reasonably request as necessary or desirable to perfect and preserve Transaction
Liens has been taken.

25



--------------------------------------------------------------------------------



 



     (b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including one or
more financing statements indicating that such financing statements cover all
right, title and interest of such Grantor in and to the Collateral, in each case
without the signature of such Grantor. The Collateral Agent shall provide a copy
of each such financing statement to each Grantor. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
     Section 5.05. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts and
agreements included in such Grantor’s Collateral (including, with respect to
Security Collateral, any obligations under limited liability company agreements,
limited partnership agreements and any other organizational or constituent
documents pursuant to which Pledged Equity has been issued or which sets out
obligations with respect to Security Collateral) to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Security Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
     Section 5.06. Additional Equity Interests. (a) Pledged Equity. Each Grantor
agrees that (i) it will cause each Pledged Company the Pledged Equity in which
has been pledged by such Grantor hereunder, not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such Pledged Company, except to such Grantor, (ii) it will pledge hereunder,
immediately upon such Grantor’s acquisition (directly or indirectly) thereof,
any and all additional Equity Interests issued by such Pledged Company, and
(iii) it will cause all such Equity Interests issued by such Pledged Company to
be certificated securities under Article 8 of the UCC and under Article 8 or
Chapter 8 of the Uniform Commercial Code as in effect in the jurisdiction of
organization of such Pledged Company; provided, however, that this Section 5.06
shall not limit any Grantor’s rights under Section 5.07(a)(ii).
     (b) Ownership of Equity Interests in Grantors. The Company agrees and
covenants that it will at all times own, directly or indirectly, 100% of the
outstanding Equity Interests (including all voting, economic and other rights
associated therewith) in each Grantor, except for the rights of the Collateral
Agent

26



--------------------------------------------------------------------------------



 



hereunder with respect to the Equity Interests in any Grantor that is a Pledged
Company.
     (c) Ownership of Equity Interests in Pledged Companies. Each Grantor
(including any successor thereto pursuant to a merger or consolidation permitted
under Section 6.05 of the Credit Agreement) agrees and covenants that (i) it
will at all times remain a registered organization, as defined in
Section 9-102(70) of the UCC, and (ii) with respect to each Pledged Company in
which such Grantor has pledged Equity Interests hereunder, such Grantor will at
all times own directly 100% of the outstanding Equity Interests issued by such
Pledged Company (including voting, economic and other rights associated
therewith), except to the extent permitted under Section 6.04(a)(iv) of the
Credit Agreement and except for the rights of the Collateral Agent hereunder.
     Section 5.07. Release of Collateral. (a) Partial Release of Collateral.
     (i) Payments out of Pledged Accounts. Upon any payment of amounts out of
any Pledged Account (and not deposited into, or transferred to, another Pledged
Account) to (A) the Administrative Agent, the Collateral Agent or the Depository
Bank in respect of amounts due and payable hereunder to such Persons or other
Secured Parties, (B) any Secured Party or (C) the Company or any Restricted
Subsidiary (or any other Person designated in writing by the Company to the
Collateral Agent to receive such payment), in each case in accordance with the
Security Documents, the Transaction Liens on such amount shall be automatically
released without further action or consent by the Collateral Agent or any other
Person (including any Secured Party).
     (ii) Release of Lien on Collateral. Upon the Disposition of any Collateral
in a transaction permitted under the Credit Agreement and the other Loan
Documents, the Transaction Liens on such Collateral shall be automatically
released without further action or consent by the Collateral Agent or any other
Person (including any other Secured Party).
     (b) Full Release of Collateral. On the earlier of (A) the Final Payment
Date or (B) the date on which the requisite percentage of the Lenders have
approved the release of the Transaction Liens in accordance with Section 10.02
of the Credit Agreement, the Transaction Liens shall be fully and automatically
released without further action by the Collateral Agent or any other Person
(including any other Secured Party), and all rights to the Collateral shall
revert to the applicable Grantor.
     (c) Delivery of Releases and Return of Collateral. Upon the release of any
Transaction Lien pursuant to this Section 5.07, the Collateral Agent will, at
the applicable Grantor’s expense, (i) execute and deliver to such Grantor such
release or releases (including Uniform Commercial Code partial release or

27



--------------------------------------------------------------------------------



 



termination statements) as such Grantor shall reasonably request to evidence
such release, and (ii) deliver to the applicable Grantors or their designees
designated in writing to the Collateral Agent such Collateral, including any
Assets in the Pledged Accounts and any certificates or instruments representing
or evidencing any such Collateral that is Security Collateral.
     Section 5.08. Voting Rights, Dividends, Payments, Etc. (a) So long as no
Event of Default shall have occurred and be continuing:
     (i) each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral (including rights
relating to conversion or exchange thereof) of such Grantor or any part thereof
at any time and for any purpose; provided that such Grantor will not exercise or
refrain from exercising any such right if such action would violate this
Agreement;
     (ii) except as provided in Section 5.08(b), each Grantor shall be entitled
to receive and retain any and all cash dividends, interest and other cash
distributions paid in respect of the Security Collateral of such Grantor;
     (iii) each Grantor shall be entitled to receive and retain all payments
made on or in respect of Payment Collateral pledged by such Grantor; and
     (iv) the Collateral Agent will (A) execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above (including, in the case of a conversion or exchange of
Pledged Equity, the Collateral Agent’s delivering to the Pledged Company, as
applicable, on behalf of the applicable Grantor, the certificate(s) or
instrument(s) representing or evidencing any such Collateral for the purpose of
effecting the exchange of such certificate(s) or instrument(s) for new
certificate(s) or instrument(s)) and to receive the dividends, interest or other
distributions that it is authorized to receive and retain pursuant to paragraph
(ii) above, and (B) with respect to Payment Collateral, provide such
instructions to account debtors and Persons obligated to make payments on
instruments as will enable each Grantor to receive all payments it is authorized
to receive and retain pursuant to paragraph (iii) above. In the absence of
instructions to vote or exercise other rights, the Collateral Agent shall not be
obligated and shall incur no liability for its failure to take any action in
respect of such rights.

28



--------------------------------------------------------------------------------



 



     (b) The Collateral Agent shall be entitled to receive (whether or not an
Event of Default has occurred and is continuing), (i) all non-cash dividends and
distributions (including distributions upon conversion or exchange of Security
Collateral) paid in respect of Security Collateral, which shall be held by the
Collateral Agent as Security Collateral, and (ii) all cash dividends, interest
and other cash distributions in respect of Security Collateral distributed in
exchange for, in redemption of, or in connection with a partial or total
liquidation or dissolution or with a reduction of capital, capital surplus or
paid-in-surplus, which distributions described in this clause (ii) shall be
deposited in the Collateral Account and held and administered as Account
Collateral, provided, however, that a Credit Related Party that receives a
dividend from a FERC-Regulated Restricted Subsidiary shall not be required to
deliver such funds to the Collateral Agent so long as (x) such funds are not
proceeds of a Mandatory Asset Reduction Event and (y) such funds are otherwise
transferred to the Company. Each issuer of Pledged Equity that is a party to
this Agreement agrees to pay and deliver all dividends, distributions and
interest described in this Section 5.08(b) on such Pledged Equity directly to
the Collateral Agent. With respect to any Pledged Equity issued in conversion or
exchange of Pledged Equity issued by an issuer that is not a Pledged Company,
the Grantor that has pledged such Pledged Equity shall instruct the issuer to
deliver directly to the Collateral Agent the Pledged Equity so issued in the
exchange or conversion. Any and all dividends, distributions and interest
described in this Section 5.08(b) that are received by a Grantor contrary to the
provisions of this Section 5.08(b), shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from the other property or funds of
such Grantor, and shall promptly be delivered or paid over to the Collateral
Agent and held and administered as above provided in this Section 5.08(b).
     (c) Upon the occurrence and during the continuance of any Event of Default:
     (i) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 5.08(a)(i) shall, upon delivery by the Collateral
Agent to such Grantor of a written notice of such Event of Default, cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights;
     (ii) all rights of each Grantor to receive the dividends, interest and
other distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.08(a)(ii) shall, upon delivery by the Collateral Agent to
such Grantor of a written notice of such Event of Default, cease, and all such
rights shall thereupon become vested in the Collateral Agent, and any and all
such cash dividends, interest and other cash distributions received by such
Grantor shall be promptly delivered to the Collateral

29



--------------------------------------------------------------------------------



 



Agent who shall cause the Depository Bank to deposit same in a subaccount of the
Cash Collateral Account to be administered in accordance with
Section 4.02(b)(iii). With respect to any issuer of Pledged Equity that is a
party to this Agreement, upon delivery by the Collateral Agent to such issuer of
a written notice of such Event of Default, such issuer shall thereafter pay and
deliver all dividends, distributions and interest described in this
Section 5.08(c)(ii) directly to the Collateral Agent, until such issuer has
received written notice from the Collateral Agent that such Event of Default no
longer exists. Each Grantor that has granted a security interest in Pledged
Equity under this Agreement in an issuer that is not a party to this Agreement,
agrees to cause such issuer to pay and deliver all dividends, distributions and
interest described in this Section 5.08(c)(ii) directly to the Collateral Agent.
Any such dividends, interest and distributions received by a Grantor contrary to
the provisions of this Section 5.08(c)(ii) shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from the other funds of
such Grantor and shall be promptly paid over to the Collateral Agent who shall
cause the Depository Bank to deposit same in a subaccount of the Cash Collateral
Account to be administered as above provided in this Section 5.08(c)(ii); and
     (iii) all rights of each Grantor to receive the payments on Payment
Collateral that it would otherwise be authorized to receive and retain pursuant
to Section 5.08(a)(iii) shall, upon delivery by the Collateral Agent to the
Grantors and the Pipeline Company Borrowers of a written notice of such Event of
Default, cease and thereafter all such payments shall be made by the Grantor or
the Pipeline Company Borrower, as applicable, that is the account debtor or
Person obligated to make payment on such Payment Collateral, directly to the
Collateral Agent, who shall cause the Depository Bank to deposit same in a
subaccount of the Cash Collateral Account to be administered in accordance with
Section 4.02(b)(iii). Any such payments received by a Grantor contrary to the
provisions of this Section 5.08(c)(iii) shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from the other funds of
such Grantor and shall be promptly paid over by such Grantor to the Collateral
Agent who shall cause the Depository Bank to deposit same in a subaccount of the
Cash Collateral Account to be administered in accordance with this
Section 5.08(c)(iii).
     Section 5.09. The Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, in the Collateral
Agent’s discretion, to take any action and to execute any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this

30



--------------------------------------------------------------------------------



 



Agreement and any other Security Document with respect to the Collateral and the
Collateral Agent’s rights and remedies with respect thereto, including:
     (a) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
     (b) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above; and
     (c) to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent and
any other Secured Party with respect to any of the Collateral;
provided that the Collateral Agent shall not exercise the power and authority
granted to it pursuant to this Section 5.09 except during such period as an
Event of Default has occurred and is continuing.
     Section 5.10. Netting of Accounts. Notwithstanding any other provision of
this Agreement or the Credit Agreement, so long as no Event of Default has
occurred and in continuing, any Credit Related Party may reduce (through the
exercise of set-off or similar rights) the principal amount of any accounts,
payment intangibles, instruments or chattel paper owed by it to another Credit
Related Party by the amount of any accounts, payment intangibles, instruments or
chattel paper owed to it or any of its Subsidiaries by such other Credit Related
Party or any Subsidiaries of such other Credit Related Party.
ARTICLE 6
Remedies and Enforcement
     Section 6.01. Remedies and Enforcement. (a) At such time as any Event of
Default has occurred and is continuing, the Collateral Agent shall have the
right to take such actions as are necessary or appropriate to enforce, implement
and administer the provisions hereof or of any other Security Document that are
applicable to any period during which an Event of Default has occurred and is
continuing, and without limiting the foregoing, the Collateral Agent shall have
and may exercise, enforce, implement and administer all rights, privileges,
powers, benefits and remedies granted to or arising in favor of the Collateral
Agent under such provisions with respect to any such Event of Default, including
in each case referenced above the provisions of Section 4.02(b)(iii), 4.03(f),
4.05( ), 4.06, 5.03(a), 5.08, and 5.09, with respect to any Net Cash Proceeds
constituting Mandatory Asset Reduction Amounts, the application or
non-application of funds in Pledged Accounts, deposits or transfers of funds
into or from Pledged Accounts or subaccounts thereof, delivery of funds from
Pledged

31



--------------------------------------------------------------------------------



 



Accounts to the Collateral Agent, the right to direct investments, voting rights
with respect to Security Collateral and powers of attorney.
     (b) At such time as an Event of Default has occurred and is continuing, the
Collateral Agent shall have and in its discretion may exercise any or all of the
following rights and remedies:
     (i) Enforcement Actions. The Collateral Agent may take any Enforcement
Action or Enforcement Actions (at such times, places and by such methods, as the
Collateral Agent shall determine, including any actions incidental to carrying
out any such Enforcement Action) in order to enforce the Security Documents and
to realize upon the Collateral or, in the case of any Insolvency Proceeding
against the Company or any of its Subsidiaries, seeking to enforce the claims
and/or Transaction Liens, including claims under the Security Documents.
     (ii) Sale; Incidents of Sale. The Grantors agree that, to the extent notice
of sale shall be required by Applicable Law with respect to the Disposition of
any Collateral, at least ten days’ notice to the Company of the time and place
of any public Disposition or the time after which any private Disposition is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any Disposition of Collateral regardless of notice of
Disposition having been given. The Collateral Agent may adjourn any public or
private Disposition from time to time by announcement at the time and place
fixed therefor, and such Disposition may, without further notice, be made at the
time and place to which it was so adjourned. With respect to any Disposition of
any of the Collateral made or caused to be made by the Collateral Agent, whether
made under the power of Disposition hereby given or pursuant to judicial
proceedings, to the extent permitted by Applicable Law:
     (A) Any Secured Party, the Company, and any of the Company’s Affiliates
(including any Grantor) may bid for, and purchase, the Collateral offered for
sale, and, upon compliance with the terms of sale and Applicable Law, may hold
and Dispose of such property; and
     (B) Pursuant to the power of attorney granted under Section 5.09(a), the
Collateral Agent may, but shall not be obligated to, make all necessary deeds,
bills of sale and instruments of assignment and transfer covering the Collateral
Disposed of, and for that purpose the Collateral Agent may execute all necessary
deeds, bills of sale and instruments of assignment and transfer, and may
substitute one or more Persons with like power.

32



--------------------------------------------------------------------------------



 



     (iii) Collateral Agent May File Proofs of Claim. In case of the pendency of
any Insolvency Proceeding relative to the Company or any of its Subsidiaries or
the Collateral, the Collateral Agent (irrespective of whether any of the
outstanding Secured Obligations shall then be due and payable) shall be entitled
and empowered (but not obligated), by intervention in such proceeding or
otherwise, (A) to file and prove a claim for the whole amount of the Secured
Obligations owing and unpaid in order to protect the rights of the Secured
Parties under the Security Documents and with respect to the Collateral, and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Collateral Agent (including any claim for the reasonable
compensation, disbursements and advances of the Collateral Agent in its
individual or trust capacity and its agents and counsel) and of any other
Secured Parties in respect of the Security Documents and the Collateral allowed
in such judicial proceeding and (B) to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make payments with respect to such claims to the
Collateral Agent.
     (iv) Collateral Agent May Enforce Claims. All rights of action and claims
under this Agreement and the other Security Documents may be prosecuted and
enforced by the Collateral Agent; provided that the Collateral Agent is also
hereby appointed as agent for the other Secured Parties for the purposes of
protecting their interests in and to any portion of the Collateral and under the
Security Documents, and the Collateral Agent shall take such action solely as
agent for the Secured Parties.
     Section 6.02. Application of Proceeds. If an Event of Default shall have
occurred and be continuing and the Collateral Agent applies (i) any cash held in
the Pledged Accounts or (ii) the proceeds of any Disposition of all or any part
of the Collateral, such cash and/or proceeds shall be applied to the Secured
Obligations in the following order of priorities:
     first, to pay the expenses of such Disposition, including reasonable
compensation to agents of and counsel for the Collateral Agent, and all
expenses, liabilities and advances incurred or made by the Collateral Agent in
connection with the Security Documents, and any other amounts then due and
payable to the Collateral Agent in its capacity as such pursuant to Section 9.01
hereof or Section 10.03 of the Credit Agreement;
     second, to pay the unpaid principal of all Borrowings and all unreimbursed
LC Disbursements and to Cash Collateralize all outstanding Letters of Credit,
all ratably until the principal of all Borrowings and all

33



--------------------------------------------------------------------------------



 



unreimbursed LC Disbursements shall have been paid in full and all Letters of
Credit shall have been Cash Collateralized;
     third, to pay all other amounts owed under the Credit Agreement and the
other Loan Documents ratably, until all such other amounts shall have been paid
in full;
     fourth, to pay all other Secured Obligations ratably, until payment in full
of all such other Secured Obligations shall have been made; and
     finally, to pay to the relevant Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;
provided that Collateral owned by a Subsidiary Grantor and any proceeds thereof
shall be applied pursuant to the foregoing clauses first, second, third and
fourth only to the extent permitted by the limitation in Section 2.01(b) of the
Subsidiary Guarantee Agreement. The Collateral Agent may make such distributions
hereunder in cash or in kind or, on a ratable basis, in any combination thereof.
     Section 6.03. Other Remedies of Secured Parties. Except as the same relates
to the Collateral or as otherwise expressly prohibited by this Agreement or any
other Security Document, each Secured Party may exercise any right or power,
enforce any remedy, give any direction, consent or waiver or make any
determination, under or in respect of any provision of any Financing Document to
which it is a party. Notwithstanding the foregoing, no Secured Party other than
the Collateral Agent shall have the right to take any Enforcement Action with
respect to the Collateral or the Subsidiary Guarantee Agreement or seek to
exercise and enforce the Transaction Liens, and all such Enforcement Actions
shall be effected solely through the Collateral Agent. No reference in this
Agreement to the Collateral Agent’s making a demand for payment under the
Subsidiary Guarantee Agreement shall be construed to mean that such a demand is
required in order to cause any obligation under the Subsidiary Guarantee
Agreement to become due and payable, it being understood that obligations under
the Subsidiary Guarantee Agreement shall become due and payable at such times as
they become due and payable under the terms of the Subsidiary Guarantee
Agreement.
ARTICLE 7
Depository Bank
     Section 7.01. Depository Bank. The provisions of Article 9 of the Credit
Agreement shall inure to the benefit of the Depository Bank to the same extent
as if it were named as an Agent therein.

34



--------------------------------------------------------------------------------



 



ARTICLE 8
[reserved]
ARTICLE 9
Miscellaneous
     Section 9.01. Indemnity and Expenses. (a) Each Credit Party agrees to
indemnify (without duplication), defend and save and hold harmless each of the
Collateral Agent, the Depository Bank and the Secured Parties and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay, any and
all claims, damages, losses, liabilities and expenses (including reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with
(i) this Agreement or the other Security Documents, or (ii) as a result of the
execution or delivery of this Agreement or the other Security Documents or the
performance by the Credit Parties hereto and thereto of their respective
obligations hereunder and thereunder, except in each case of clause (i) and
(ii), as to any particular Indemnified Party, to the extent such claim, damage,
loss, liability or expense is found in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from, or to be attributable to,
the gross negligence or willful misconduct of such Indemnified Party or its
employees or agents. The indemnification provisions of this Section 9.01(a) are
not intended to constitute a guaranty of payment of any principal, interest,
facility or commitment fees, rental or other lease payments, or analogous
amounts, under any Secured Obligations; provided that nothing in this
Section 9.01(a) shall limit the liability of any Credit Party for the payment of
any Secured Obligation, to the extent such liability arises under any other
Financing Document, including any liability arising under this Agreement.
     (b) Each Credit Party will pay to the Collateral Agent the amount of any
and all reasonable out-of-pocket expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that the Collateral Agent
may incur in connection with (i) the administration of this Agreement and the
other Security Documents, (ii) the custody, preservation, or the sale of,
collection from or other realization upon, any of the Collateral of such Credit
Party, (iii) the exercise or enforcement of any of the rights of the Collateral
Agent or any other Secured Party hereunder, or (iv) the failure by such Credit
Party to perform or observe any of the provisions hereof required to be
performed or observed by it.
     (c) The indemnities provided by the Credit Parties pursuant to this
Agreement shall survive the expiration, cancellation, termination or
modification of this Agreement or the other Security Documents, the resignation
or removal of

35



--------------------------------------------------------------------------------



 



the Collateral Agent, Depository Bank or Secured Parties and the provision of
any subsequent or additional indemnity by any Person.
     (d) All amounts due under this Section 9.01 shall be payable not later than
30 days after the delivery of written demand to the Company therefor.
     Section 9.02. Amendments; Waivers, Etc. No amendment, modification or
waiver of any provision of this Agreement or any other Security Document, and no
consent with respect to any departure by the Collateral Agent, any other Secured
Party or any Credit Party herefrom or therefrom, shall be effective unless the
same shall be in writing and signed by the Credit Parties and the Collateral
Agent in accordance with the Credit Agreement. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
     Section 9.03. Security Interest Absolute and Waivers. (a) The obligations
of each Credit Party under or in respect of this Agreement or any other Security
Document to which such Credit Party is a party are independent of the Secured
Obligations or any other obligations of any other Credit Party under or in
respect of the Financing Documents, and a separate action or actions may be
brought and prosecuted by the Collateral Agent against each Credit Party to
enforce this Agreement or any other Security Document to which such Credit Party
is a party, irrespective of whether any action is brought against the Company or
any other Credit Party or whether the Company or any other Credit Party is
joined in any such action or actions. All rights of the Collateral Agent and the
other Secured Parties and the Liens granted by the Grantors hereunder, and all
obligations of each Credit Party hereunder, shall be unaffected by, and each
Credit Party hereby irrevocably waives (to the maximum extent permitted by
applicable law) any defenses to its obligations under the Security Documents
that it may now have or may hereafter acquire, which defenses in any way relate
to, any or all of the following:
     (i) any lack of validity or enforceability of any Financing Document or any
other agreement or instrument relating thereto;
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other obligations of any
Credit Party under or in respect of the Financing Documents or any other
amendment or waiver of or any consent to any departure from any Financing
Document, including any increase in the Secured Obligations resulting from the
extension of additional credit to any Credit Party or any of its Subsidiaries or
otherwise;
     (iii) any Condemnation, exchange, release or non-perfection of any
Collateral or any other collateral, or any release, amendment or waiver

36



--------------------------------------------------------------------------------



 



of, or consent to, or departure from any Guaranty of all or any of the Secured
Obligations;
     (iv) any manner of application of any Collateral or any other collateral,
or proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other obligations of any Credit Party
under or in respect of the Financing Documents or any other assets of any Credit
Party or any of its Subsidiaries;
     (v) any change, restructuring or termination of the corporate structure or
existence of any Credit Party or any of its Subsidiaries;
     (vi) any failure of any Secured Party to disclose to any Credit Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Credit Party now or hereafter known to such Secured Party (each Credit
Party waiving any duty on the part of the Secured Parties to disclose such
information);
     (vii) the failure of any other Person to execute or deliver this Agreement
or any other Security Document, guaranty or agreement or the release or
reduction of liability of any Credit Party or other grantor or surety with
respect to the Secured Obligations; or
     (viii) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, such Credit
Party or any other Credit Party or third party grantor of a secured interest,
but specifically excluding any defense or discharge arising as a result of
performance or indefeasible payment.
     (b) This Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or by any other
Person upon the insolvency, bankruptcy or reorganization of any Credit Party or
otherwise, all as though such payment had not been made.
     (c) Each Credit Party hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, notice of intent to accelerate,
acceleration, protest or dishonor and any other notice with respect to any of
the Secured Obligations and this Agreement or any other Security Document to
which such Credit Party is a party and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or

37



--------------------------------------------------------------------------------



 



exhaust any right or take any action against any Credit Party or any other
Person or any Collateral.
     (d) Each Credit Party hereby unconditionally and irrevocably waives any
right to revoke this Agreement or any other Security Document to which such
Credit Party is a party and acknowledges that this Agreement or any other
Security Document to which such Credit Party is a party is continuing in nature
and applies to all Secured Obligations, whether existing now or in the future.
     (e) Each Credit Party hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Collateral Agent that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Credit Party or other rights of
such Credit Party to proceed against any other Credit Party, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such Credit
Party hereunder.
     (f) Each Credit Party and each of the Secured Parties confirms that it is
the intention of all such Persons that this Agreement, the other Security
Documents and the obligations of each Credit Party hereunder or thereunder do
not constitute a fraudulent transfer or fraudulent conveyance for purposes of
the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement, any other Security Document and the
obligations of each Credit Party hereunder or thereunder or in connection with
any Insolvency Proceeding in respect of any Credit Party. To effectuate the
foregoing intention, the Collateral Agent, the other Secured Parties and the
Subsidiary Grantors hereby irrevocably agree that the obligations of each
Subsidiary Grantor under this Agreement and the other Security Documents at any
time shall not exceed the maximum amount as will result in the obligations of
such Subsidiary Grantor under this Agreement and the other Security Documents
not constituting a fraudulent transfer or fraudulent conveyance (after giving
effect to Section 2.02 of the Subsidiary Guarantee Agreement).
     (g) Each Credit Party acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the
Security Documents and that the waivers set forth in this Section 9.03 are
knowingly made in contemplation of such benefits.
     Section 9.04. Notices; Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

38



--------------------------------------------------------------------------------



 



     (i) if to the Company, any Pipeline Borrower or the Collateral Agent, to it
at its address specified in or pursuant to Section 10.01 of the Credit
Agreement;
     (ii) if to any Grantor, to it c/o the Company at the address specified in
or pursuant to clause (i) above;
     (iii) if to the Depository Bank, to it at JPMorgan Chase Bank, N.A.,
Institutional Trust Services, 4 New York Plaza, 21st Floor, New York, New York
10004, Attention of Linda Ramos-McCollum (Telecopy No. (212) 623-6168.
     (b) Notices and other communications among the Secured Parties, the
Collateral Agent and/or the Depository Bank hereunder may be delivered or
furnished by electronic communications. The Administrative Agent or a Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given and
effective, if sent by mail or courier on the date of delivery thereof to the
address specified herein for such notice, or if by telecopier when the
answerback is received or if by other means, on the date of receipt; provided
that a notice given by telecopier or electronic communication in accordance with
this Section 9.04 but received on any day other than a Business Day or after
business hours in the place of receipt, will be deemed to be received on the
next Business Day in that place.
     Section 9.05. Continuing Security Interest; Assignments. This Agreement and
each other Security Document shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until terminated in
accordance with its terms, (b) be binding upon each Credit Party, its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause (c), each Secured Party may assign, sell or otherwise
transfer all or any portion of its rights and obligations in respect of any
Secured Obligations held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party herein or otherwise, in each case subject to the Financing
Documents.
     Section 9.06. [Reserved].

39



--------------------------------------------------------------------------------



 



     Section 9.07. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
     Section 9.08. Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, then to the extent permitted by law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
     Section 9.09. Integration. This Agreement and the other Financing Documents
represent the agreement of the parties hereto with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any party relative to subject matter hereof not expressly set forth or
referred to herein or in the other Financing Documents.
     Section 9.10. No Partnership. Nothing contained in this Agreement and no
action by any Secured Party is intended to constitute or shall be deemed to
constitute the Secured Parties (or any of them) a partnership, association,
joint venture or other entity.
     Section 9.11. No Reliance. No Secured Party has relied on any
representation or warranty of any other Secured Party with respect to this
Agreement and the transactions contemplated hereunder unless such representation
or warranty has been set forth expressly in this Agreement.
     Section 9.12. Release. On the date hereof, without further action by any
party to this Agreement or the Existing Security Agreement, each of the Released
Parties shall cease to be a Subsidiary Grantor under the Existing Security
Agreement, and shall not be deemed a Subsidiary Grantor under this Agreement.
     Section 9.13. No Impairment. Nothing in this Agreement is intended or shall
be construed to impair, diminish or otherwise adversely affect any other rights
the Secured Parties may have or may obtain against the Company, any other Credit
Party or any other Person.
     Section 9.14. Equitable Remedies. Each party to this Agreement acknowledges
that the breach by it of any of the provisions of this Agreement is likely to
cause irreparable damage to the other party. Therefore, the relief to which any
party shall be entitled in the event of any such breach or threatened breach
shall include, but not be limited to, a mandatory injunction for specific
performance, injunctive or other judicial relief to prevent a violation of any
of the provisions of this Agreement, damages and any other relief to which it
may be entitled at law or in equity.

40



--------------------------------------------------------------------------------



 



     Section 9.15. Remedies. (a) Other than as stated expressly herein, no
remedy herein conferred upon the Collateral Agent or any other Secured Party is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Agreement or the other Financing Documents, or now or hereafter existing at
law or in equity or by statute or otherwise.
     (b) As between the Credit Parties and each Secured Party, it is agreed that
the amounts payable by the Company at any time in respect of the Secured
Obligations shall be a separate and independent debt and each Secured Party
shall be entitled, subject to Section 6.03, to protect and enforce its rights
arising out of the Financing Documents to which it is a party and its right,
pursuant to the terms of any Financing Document to which it is a party, to
cancel or suspend its commitments thereunder and to accelerate the maturity of
any of the Secured Obligations, in each case in accordance with the applicable
Financing Documents, and, except as aforesaid, it shall not be necessary for any
other Secured Party to consent to, or be joined as an additional party in, any
proceedings for such purposes.
     (c) In case the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement or any other Security Document and the
proceeding for the enforcement thereof shall have been discontinued or abandoned
for any reason or shall have been determined adversely to the Collateral Agent,
then and in every such case the Credit Parties and the Secured Parties shall,
subject to any effect of or determination in such proceeding, severally and
respectively be restored to their former positions and rights under this
Agreement or any other Security Document and thereafter all rights, remedies and
powers of the Secured Parties shall continue as though no such proceeding had
been taken.
     Section 9.16. Limitations. (a) The obligations, liabilities or
responsibilities of any party hereunder shall be limited to those obligations,
liabilities or responsibilities expressly set forth and attributed to such party
pursuant to this Agreement or otherwise applicable under Applicable Law.
     (b) In no event shall any Secured Party be liable for, and each of the
Credit Parties hereby agrees not to assert any claim against any Secured Party,
on any theory of liability, for consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to this Agreement, the
other Financing Documents, any of the transactions contemplated herein or
therein, or the actual or proposed use of the proceeds of any Loan, Letter of
Credit or Secured Hedging Agreement.
     Section 9.17. Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 9.01, 9.17, 9.19, 9.20 and 9.21 shall survive any

41



--------------------------------------------------------------------------------



 



termination of this Agreement. In addition, each representation and warranty
made or deemed to be made hereunder shall survive the Effective Date.
     Section 9.18. [Reserved].
     Section 9.19. Jurisdiction, Etc. (a) Each of the parties hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York, sitting in New York
County, and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding by
the Collateral Agent or any Secured Party arising out of or relating to this
Agreement or any of the other Security Documents to which it is a party or under
which it is a beneficiary, or for recognition or enforcement of any judgment
obtained in any such action or proceeding, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement, the Security Documents or any of the
other Financing Documents in the courts of any jurisdiction.
     (b) Each of the parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Security
Documents to which it is a party in any court referred to in paragraph (a) of
this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in any action or proceeding referred to in this Section 9.19 by the mailing
thereof by certified mail, return receipt requested, addressed as provided in
Section 9.04( ), with a copy thereof to the “General Counsel” of such Person at
such same address. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
     Section 9.20. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 9.21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

42



--------------------------------------------------------------------------------



 



LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

          THE COMPANY EL PASO CORPORATION
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer      PIPELINE COMPANY BORROWERS:   EL PASO NATURAL
GAS COMPANY
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        TENNESSEE GAS PIPELINE COMPANY
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer      SUBSIDIARY GRANTORS:  EL PASO EPNG
INVESTMENTS, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO TENNESSEE PIPELINE CO.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            EL PASO TGPC INVESTMENTS, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

          RELEASED PARTIES:  EL PASO CNG COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO NORIC INVESTMENTS III, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EPPP CIG GP HOLDINGS, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

          COLLATERAL AGENT:  JPMORGAN CHASE BANK, N.A., as Collateral Agent
      By:   /s/ Robert Traband         Name:   Robert Traband        Title:  
Executive Director      DEPOSITORY BANK:  JPMORGAN CHASE BANK, N.A., as
Depository Bank
      By:   /s/ Robert Traband         Name:   Robert Traband        Title:  
Executive Director     

 



--------------------------------------------------------------------------------



 



SCHEDULE I
SUBSIDIARY GRANTORS
El Paso EPNG Investments, L.L.C.
El Paso Tennessee Pipeline Co.
El Paso TGPC Investments, L.L.C.

Schedule II
1



--------------------------------------------------------------------------------



 



SCHEDULE II

INITIAL PLEDGED EQUITY

                                                                               
      Percentage         Jurisdiction                               of        
of                               Outstanding         Organization   Class of    
              Number   Equity Name of       of   Equity           Certificate  
of   Interests of Grantor   Name of Issuer   Issuer   Interest   Par Value   No.
  Shares   Issuer
El Paso EPNG Investments, L.L.C.
  El Paso Natural Gas Company   Delaware   Common Stock     1.00       2      
1,000       100 %
El Paso Tennessee Pipeline Co.
  El Paso TGPC Investments, L.L.C.   Delaware   Membership Interests     n/a    
  1       n/a       100 %
El Paso TGPC Investments, L.L.C.
  Tennessee Gas Pipeline Company   Delaware   Common Stock     5.00       4    
  208       100 %

Schedule II
1



--------------------------------------------------------------------------------



 



SCHEDULE III
NAME, LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION,
AND ORGANIZATIONAL IDENTIFICATION NUMBER

                                      Type of   Jurisdiction of   Organizational
Company Name   Location   Chief Executive Office   Organization   Organization  
I.D. No.
El Paso Corporation
  Delaware   El Paso Building   Corporation   Delaware     2884676  
 
      1001 Louisiana St.                 
 
      Houston, Texas 77002                  
El Paso EPNG Investments, L.L.C.
  Delaware   El Paso Building   Limited Liability   Delaware     3640051  
 
      1001 Louisiana St.    Company            
 
      Houston, Texas 77002                  
El Paso Tennessee Pipeline Co.
  Delaware   El Paso Building   Corporation   Delaware     2140052  
 
      1001 Louisiana St.                 
 
      Houston, Texas 77002                  
El Paso TGPC Investments, L.L.C.
  Delaware   El Paso Building   Limited Liability   Delaware     3640033  
 
      1001 Louisiana St.    Company            
 
      Houston, Texas 77002                

Schedule III
1



--------------------------------------------------------------------------------



 



SCHEDULE IV
CHANGES
Scope: Within Last 5 Years Prior to Effective Date

                                              Changes in                 Changes
in       the         Changes in the   Changes   the Chief   Changes in the  
Jurisdiction   Changes in the     Company   in   Executive   Type of   of  
Organizational Company   Name   Location   Office   Organization   Organization
  I.D. No.
El Paso Corporation
  None   None   None   None   None   None
El Paso EPNG Investments, L.L.C.
  None   None   None   None   None   None
El Paso Tennessee Pipeline Co.
  None   None   None   None   None   None
El Paso TGPC Investments, L.L.C.
  None   None   None   None   None   None

Schedule IV
1



--------------------------------------------------------------------------------



 



SCHEDULE V

SECURED HEDGING AGREEMENTS
1. None.

Schedule V
1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OFFICER’S CERTIFICATE FOR QUALIFIED INVESTMENTS
     The undersigned hereby certifies that [he/she] is the duly appointed
[President, Vice-President, Treasurer, or Chief Financial Officer] of El Paso
Corporation, a Delaware corporation (the “Company”), and that, as such, [he/she]
is authorized to execute and deliver this certificate of the Company pursuant to
Section 4.03(e) of that certain Third Amended and Restated Security Agreement,
dated as of November 16, 2007 among the Company, the Pipeline Company Borrowers,
the Subsidiary Grantors and JPMorgan Chase Bank N.A. (“JPMCB”), in its capacity
as Collateral Agent for the Secured Parties and Depository Bank (as amended,
supplemented or otherwise modified from time to time, the “Security Agreement).
     The undersigned hereby directs, on behalf of the Company, that
$                     (the “Transfer Amount”) be withdrawn from [the Qualified
Investments Account] [identify applicable Qualified Investments Subaccount] and
transferred to [                    ] (the “Restricted Subsidiary”) pursuant to
Section 4.03(e) of the Security Agreement.
     The undersigned further certifies, on behalf of the Company, that (i) the
Transfer Amount resulted from a Disposition of Covered Assets of the Restricted
Subsidiary; [(ii) if the Restricted Subsidiary is a FERC-Related Restricted
Subsidiary; all funds retained by the Restricted Subsidiary pursuant to
Section 4.03(a) of the Security Agreement from the Net Cash Proceeds of all of
such Restricted Subsidiary’s Dispositions of Covered Assets prior to the date
hereof have been, or (by making the Qualified Investment(s) described in clause
(iii) below) will be, used to make Qualified Investments;] and (iii) the
Restricted Subsidiary will invest the Transfer Amount as follows, which
investment constitutes one or more Qualified Investments: [Describe Qualified
Investments to be made with the Transfer Amount].
     Each capitalized term used but not defined herein shall have the meaning
ascribed thereto in the Security Agreement.
     This certificate shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
     IN WITNESS WHEREOF, I have set my hand on this certificate this ___day of
                    , ___.

                  EL PASO CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   

Exhibit A
1



--------------------------------------------------------------------------------



 



SCHEDULE VI
MATERIAL AGREEMENTS OF EL PASO CORPORATION
     a. Indenture, dated as of July 21, 2003, between El Paso Natural Gas
Company and Wilmington Trust Company, as Trustee.
     (i) First Supplemental Indenture, dated as of April 4, 2007.
     b. Indenture, dated as of May 10, 1999, between El Paso Corporation (f/k/a
El Paso Energy Corporation) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by HSBC Bank USA).
     (i) First Supplemental Indenture dated as of May 10, 1999 ($500 Million
6.75% Senior Notes due May 15, 2009).
     (ii) Sixth Supplemental Indenture dated as of May 14, 2001 ($500 Million 7%
Notes due May 15, 2011).
     (iii) Seventh Supplemental Indenture dated as of June 10, 2002 ($600
Million 7.875% Notes due June 15, 2012 (Private Placement)).
     (iv) Eighth Supplemental Indenture dated as of June 26, 2002 (up to $575
Million 6.14% Senior Notes due 8/16/07).
     (v) Ninth Supplemental Indenture dated as of July 1, 2005 (Remarked
$272,102,350 of 6.14% Senior Note due August 16, 2007 issued pursuant to the
Eight Supplemental Indenture dated June 26, 2002 (held as collateral for the
Purchase Contract portion of the Equity Security Units) for $272,102,000 of
7.625% Senior Notes due August 16, 2007).
     (vi) Tenth Supplemental Indenture dated as of December 28, 2005 (10.75%
Senior Notes due 2010, 9.625% Senior Notes due 2012, 7.75% Senior Notes due
2032, 7.42% due 2037, 6.95% Senior Notes due 2028, 6.375% Senior Notes due 2009,
7.75% Senior Notes due 2010, 6.50% Senior Notes due 2008, 7.625% Senior Notes
due 2008, 6.50% Senior Notes due 2006, 6.70% Senior Notes due 2027, 7.50% Senior
Notes due 2007).
     (vii) Eleventh Supplemental Indenture dated as of August 31, 2006 (for the
issuance of up to $150,000,000 of 7.75% Medium Term Notes due 2032 or 2035, as
applicable, to be exchanged for 7.75% Senior Notes due 2032 or 7.75% Senior
Debentures due October 15, 2035).
     (viii) $300 Million 8.05% Global Medium Term Notes (Senior Fixed Rate
Notes), due October 15, 2030, as described in the Pricing Supplement No. 1 dated

Exhibit A
1



--------------------------------------------------------------------------------



 



October 5, 2000 to Supplemental Prospectus dated December 14, 1999 and Base
Prospectus dated December 3, 1999, Registration No. 333-86049.
     (ix) $300 Million 7.375% Global Medium Term Notes (Senior Fixed Rate
Notes), due December 15, 2012, as described in the Pricing Supplement No. 2
dated December 6, 2000 to Supplemental Prospectus dated December 14, 1999 and
Base Prospectus dated December 3, 1999, Registration No. 333-86049.
     (x) $300 Million 6.95% Global Medium Term Notes (Senior Fixed Rate Notes),
due December 15, 2007, as described in the Pricing Supplement No. 3 dated
December 14, 2000, to Supplemental Prospectus dated December 13, 2000, to Base
Prospectus dated December 3, 1999, Registration No. 333-86049.
     (xi) $700 Million 7.8% Global Medium Term Notes (Senior Fixed Rate Notes),
due August 1, 2031, as described in the Pricing Supplement No. 01 dated July 25,
2001, to Supplemental Prospectus dated July 24, 2001, to Base Prospectus dated
May 4, 2001, Registration No. 333-59704.
     (xii) $1,100 Million 7.75% Global Medium Term Notes (Senior Fixed Rate
Notes), due January 15, 2032, as described in the Pricing Supplement No. 01
dated January 9, 2002 to Prospectus Supplement dated January 7, 2002, to Base
Prospectus dated May 4, 2001.
     (xiii) Twelfth Supplemental Indenture dated as of June 18, 2007
($375,000,000 6.875% Senior Notes due 2014, $900,000,000 7.000% Senior Notes due
2017).
     c. Indenture dated as of March 1, 1998 between El Paso Natural Gas Company
(by assignment now El Paso Corporation) and The Chase Manhattan Bank (by merger
now JPMorgan Chase Bank and subsequently replaced by Law Debenture Trust
Company).
     (i) First Supplemental Indenture dated as of March 17, 1998 ($334.75
Million 4.75% Convertible Subordinated Debentures due March 17, 2028, El Paso
Energy Capital Trust I).
     (ii) Second Supplemental Indenture dated August 1, 1998 (the Holding
Company formation transaction which authorized the merger of El Paso Natural Gas
Company with El Paso Merger Company, with El Paso Natural Gas Company as the
surviving corporation, and then El Paso Natural Gas Company stock was converted
to into El Paso Energy Corporation (now El Paso Corporation) common stock and
the debt was assumed by El Paso Corporation).
     (iii) Amended and Restated Declaration of Trust of El Paso Energy Capital
Trust I, dated as of March 16, 1998, among El Paso Natural Gas Company, Chase
Manhattan Bank, Chase Manhattan Bank Delaware and Administrative Trustees.

Schedule IV
2



--------------------------------------------------------------------------------



 



     d. Indenture, dated as of November 13, 1996, between El Paso Natural Gas
Company and Wilmington Trust Company (as successor to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank).
     (i) First Supplemental Indenture dated as of June 10, 2002 ($300 Million
8.375% Notes due June 15, 2032).
     (ii) Second Supplemental Indenture dated as of April 4, 2007 ($355 Million
5.95% Notes due April 15, 2017).
     e. Indenture, dated as of January 1, 1992, between El Paso Natural Gas
Company and Wilmington Trust Company (as successor to Citibank, N.A.).
     f. Indenture, dated as of June 1, 1986, between Sonat Inc. (by merger now
El Paso Corporation) and Manufacturers Hanover Trust Company (by merger now
JPMorgan Chase Bank and subsequently replaced by HSBC BANK USA).
     (i) First Supplemental Indenture dated as of June 1, 1995 (Various
amendments).
     (ii) Second Supplemental Indenture dated as of October 25, 1999 (assumption
of Sonat obligations under Indenture dated June 1, 1986).
     (iii) $100 Million 6.75% Notes due October 1, 2007, as described in the
Prospectus Supplement dated September 25, 1997 to Prospectus dated July 27,
1993.
     (iv) $100 Million 6.625% Notes due February 1, 2008, as described in the
Prospectus Supplement dated January 27, 1998 to Prospectus dated July 27, 1993.
     (v) $100 Million 7% Notes due February 1, 2018, as described in the
Prospectus Supplement dated January 29, 1998 to Prospectus dated July 27, 1993.
     (vi) $600 Million 7.625% Notes due July 15, 2011, as described in the
Prospectus Supplement dated July 7, 1999 to Prospectus dated September 9, 1998.
     g. Indenture, dated as of March 30, 1992, between Valero Energy Corporation
(by merger PG&E Gas Transmission, Texas Corporation, then El Paso Gas
Transmission Company (“GTT”) and now El Paso Corporation) and Bankers Trust
Company (by merger now Deutsche Bank Trust Company Americas).
     (i) First Supplemental Indenture dated as of March 13, 1995 (authorized the
issuance of $284 Million in Medium-Term Notes, various interest rates and
maturities, 9 months to 30 years).

Schedule IV
3



--------------------------------------------------------------------------------



 



     (ii) Second Supplemental Indenture dated as of March 11, 2002 (conform
Indenture dated March 30, 1992 to El Paso Corporation May 10, 1999 Indenture).
     (iii) Third Supplemental Indenture dated as of April 5, 2002 (merged GTT
into El Paso Corporation).
     h. Indenture, dated as of October 1, 1990 between El Paso CGP Company,
L.L.C. (f/k/a El Paso CGP Company and The Coastal Corporation) and The Bank of
New York Trust Company, N.A. (f/k/a The Bank of New York) ($150 Million 10.75%
Senior Debentures due October 1, 2010).
     (i) First Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso CGP Company, L.L.C. October 1, 1990
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (ii) Second Supplemental Indenture, dated as of December 31, 2005 among El
Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C., assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).
     i. Indenture, dated as of May 15, 1992 between El Paso CGP Company, L.L.C.
(f/k/a El Paso CGP Company and The Coastal Corporation) and Bank of Montreal
Trust Company (subsequently replaced by The Bank of New York Trust Company,
N.A.).
     (i) First Supplemental Indenture, dated as of May 20, 1992 ($150 Million
9.625% Senior Debentures due May 15, 2012).
     (ii) Second Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. May 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (iii) Third Supplemental Indenture, dated as of December 31, 2005 among El
Paso COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso COP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso COP Company, L.L.C.).
     j. Indenture, dated as of September 15, 1992 between El Paso COP Company,
L.L.C. (f/k/a El Paso COP Company and The Coastal Corporation) and NationsBank,
N.A. (subsequently replaced by The Bank of New York Trust Company, RA.).
     (i) Second Supplemental Indenture dated as of October 19, 1995 ($150
Million 7.75% Senior Debentures due October 15, 2035).

Schedule IV
4



--------------------------------------------------------------------------------



 



     (ii) Third Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. September 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (iii) Fourth Supplemental Indenture, dated as of December 31, 2005 among El
Paso COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso COP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso COP Company, L.L.C.).
     k. Indenture, dated as of February 24, 1997 between El Paso COP Company,
L.L.C. (f/k/a El Paso COP Company and The Coastal Corporation) and Harris Trust
and Savings Bank (subsequently replaced by The Bank of New York Trust Company,
N.A.).
     (i) First Supplemental Indenture dated as of February 24, 1997 ($200
Million 6.70% Senior Debentures due February 15, 2027, put date February 15,
2007).
     (ii) Second Supplemental Indenture dated as of February 24, 1997 ($200
Million 7.42% Senior Debentures due February 15, 2037).
     (iii) Third Supplemental Indenture dated as of June 5, 1998 ($200 Million
6.5% Senior Debentures due June 1, 2008).
     (iv) Fourth Supplemental Indenture dated as of June 5, 1998 ($200 Million
6.95% Senior Debentures due June 1, 2028).
     (v) Fifth Supplemental Indenture dated as of February 10, 1999 ($200
Million 6.375% Senior Debentures due February 1, 2009).
     (vi) Eighth Supplemental Indenture dated as of June 16, 2000 ($400 Million
7.75% Notes due June 15, 2010).
     (vii) Eleventh Supplemental Indenture dated as of September 6, 2000 ($215
Million 7.625% Notes due 9/1/08).
     (viii) Twelfth Supplemental Indenture, dated as of December 27, 2005
(various amendments required to conform El Paso CGP Company, L.L.C. February 24,
1997 Indenture to El Paso Corporation May 10, 1999 Indenture).
     (ix) Thirteenth Supplemental Indenture, dated as of December 31, 2005 among
El Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).

Schedule IV
5



--------------------------------------------------------------------------------



 



     l. Indenture, dated as of March 4, 1997, between Tennessee Gas Pipeline
Company and Wilmington Trust Company (as successor to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank).
     (i) First Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.5% Debentures due April 1, 2017).
     (ii) Second Supplemental Indenture dated as of March 13, 1997 ($300 Million
7% Debentures due March 15, 2027).
     (iii) Third Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.625% Debentures due April 1, 2037).
     (iv) Fourth Supplemental Indenture dated as of October 9, 1998 ($400
Million 7% Debentures due October 15, 2028).
     (v) Fifth Supplemental Indenture dated June 10, 2002 ($240 Million 8.375%
Senior Notes due June 15, 2032).
     m. Indenture, dated as of March 15, 1988, between Tenneco, Inc. (now El
Paso Tennessee Pipeline Co.) and The Chase Manhattan Bank (now by merger
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company).
     (i) Second Supplemental Indenture dated as of March 30, 1988 ($250 Million
10% Debentures due March 15, 2008, outstanding balance $26.4 Million).
     (ii) Tenth Supplemental Indenture dated as of November 15, 1992 ($150
Million 9% Debentures due November 15, 2012, outstanding principal $1.1
Million).
     (iii) Twelfth Supplemental Indenture dated as of December 15, 1995 ($300
Million 7.25% Debentures due December 15, 2025, outstanding principal $23.2
Million).
     (iv) Thirteenth Supplemental Indenture dated as of December 10, 1996.
     n. Indenture, dated as of December 15, 1981, between Tenneco Inc. (now
Tennessee Gas Pipeline Company) and The Chase Manhattan Bank (by merger now
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company) ($400
Million 6% Debentures due December 15, 2011, current balance $85.8 Million).
     (i) First Supplemental Indenture dated as of December 10, 1996.
     (ii) Second Supplemental Indenture dated as of December 10, 1996.

Schedule IV
6



--------------------------------------------------------------------------------



 



     o. Fiscal Agency Agreement dated May 6, 2002 among El Paso Corporation,
Citibank, N.A. and Societe Generale Bank and Trust, 6 S.A. relating to €500
Million 7.125% Euro Notes due May 6, 2009.
     p. Credit Agreement dated as of June 20, 2007, among El Paso Corporation,
the Lenders party thereto, Citicorp USA, Inc., as Administrative Agent and as
Issuing Agent, and the Bank of New York as Paying Agent.
     (i) The Reimbursement Agreement dated as of June 20, 2007, between El Paso
Corporation and Citibank, N. A.
     (ii) Credit Agreement First Amendment dated as of August 28, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (iii) Credit Agreement Second Amendment dated as of September 6, 2007,
among El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (iv) Credit Agreement Third Amendment dated as of September 17 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (v) Credit Agreement Fourth Amendment dated as of September 20, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (vi) Credit Agreement Fifth Amendment dated as of September 28, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (vii) Credit Agreement Sixth Amendment dated as of October 3, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (viii) Credit Agreement Seventh Amendment dated as of October 11, 2007,
among El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (ix) Credit Agreement Eighth Amendment dated as of October 18, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     q. Other Credit and Facility Agreements
     (i) Discretionary Facility Agreement dated as of February 21, 2003, between
El Paso Corporation and Compass Bank.
     (ii) Credit Agreement dated July 19, 2006 among El Paso Corporation and
Deutsche Bank AG New York Branch as Initial Lender and Issuing Bank and Deutsche
Bank AG New York Branch as Administrative Agent and Collateral Agent.

Schedule IV
7



--------------------------------------------------------------------------------



 



     (iii) First Tier Receivables Sale Agreement dated August 31, 2006, between
Tennessee Gas Pipeline Company and TGP Finance Company, L.L.C.
     (iv) Second Tier Receivables Sale Agreement dated August 31, 2006, between
TGP Finance Company, L.L.C. and TGP Funding Company, L.L.C.
     (v) Receivables Purchase Agreement dated August 31, 2006, among TGP Funding
Company, L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation,
the other investors from time to time parties thereto, BNP Paribas, New York
Branch, and the other Managing Agents from time to time parties thereto.
(a) Amendment No 1, dated as of December 1, 2006, to the Receivables Purchase
Agreement dated as of August 31, 2006, among TGP Funding Company, L.L.C.,
Tennessee Gas Pipeline Company, Starbird Funding Corporation and the other
funding entities from time to time party thereto, BNP Paribas, New York Branch,
and the other financial institutions from time to time party thereto.
     (vi) Facility Agreement dated as of January 4, 2007, between El Paso
Corporation and Morgan Stanley Capital Services Inc.
     r. Letters of Credit with a Face Amount Exceeding $50,000,000
     (i) Application and Agreement for irrevocable Standby Letter of Credit,
dated as of December 15, 2004, by El Paso Corporation to JPMorgan Chase Bank,
N.A., in favor of Midland Cogeneration Venture Limited Partnership for the
account of El Paso Marketing, L.P. for the aggregate amount not exceeding $110
Million 100 Thousand.
     (ii) Application for Irrevocable Standby Letter of Credit, dated as of
July 29, 2006 by El Paso Corporation to Deutsche Bank AG, New York Branch, in
favor of Midland Cogeneration Venture Limited Partnership for the account of El
Paso Merchant Energy, L.P. for the aggregate amount not exceeding $74 Million.
     (iii) Application for Irrevocable Standby Letter of Credit, dated as of
September 1, 2005, by El Paso Corporation to Deutsche Bank AG, New York Branch,
in favor of Williams Power Company for the account of El Paso Merchant Energy,
L.P. for the aggregate amount not exceeding $219 Million 900 Thousand.
     (iv) Application for Standby Letter of Credit, dated as of November 10,
2006, by El Paso Corporation to BNP Paribas in favor of Southeast Supply Header,
LLC for the account of Southern Natural Gas Company in the amount of $60
Million.
     (v) Application for Standby Letter of credit, dated as of July 19, 2006, by
El Paso Corporation to Deutsche Bank AG, New York Branch, in favor of Morgan
Stanley

Schedule IV
8



--------------------------------------------------------------------------------



 



Capital Group Inc. for the account of El Paso Marketing, L.P. in the amount of
$184 Million.
     (vi) Application for Irrevocable Standby Application for Irrevocable
Standby Letter of Credit, dated as of February 6, 2007, by El Paso Corporation
to Fortis Bank S.A./N.V., in favor of Morgan Stanley Capital Group Inc. for the
account of El Paso Marketing, L.P. for the aggregate amount not exceeding $162
Million 100 Thousand.
     (vii) Application for Irrevocable Standby Letter of Credit, dated as of
September 24, 2003, by El Paso Corporation to JPMorgan Chase Bank, N.A., in
favor of Morgan Stanley Capital Group Inc. for the account of El Paso Marketing,
L.P. for the aggregate amount not exceeding $85 Million 750 Thousand.
     s. ISDA Master Agreements
     (i) 1992 ISDA Master Agreement dated October 24, 2001, between El Paso
Corporation and Credit Suisse First Boston International.
     (ii) 1992 ISDA Master Agreement dated March 5, 2001, between El Paso
Corporation and Westdeutsche Landesbank Girozentrale.
     (iii) 2002 ISDA Master Agreement dated August 29, 2003 between El Paso
Corporation and Citibank, N.A.
     (iv) 2002 ISDA Master Agreement dated June 24, 2004, between El Paso
Corporation and Deutsche Bank A.G.
     (v) 2002 ISDA Master Agreement dated November 22, 2004, between El Paso
Corporation and Citigroup Financial Products Inc.
     t. Various Guaranties and Other Documents
     (i) Guaranty Agreements dated as of July 12, 2005 and December 13, 2006, by
El Paso Corporation in favor of Mt. Franklin Insurance Ltd.
     (ii) Guaranty Agreement dated as of February 15, 2006, by El Paso
Corporation in favor of Coastal Offshore Insurance Ltd.
     (iii) Guaranty Agreement dated as of April 25, 2006 by El Paso Corporation
in favor of Petroleo Brasileiro S.A. – Petrobas.
     (iv) Terms of 4.99% Convertible Perpetual Preferred Stock, pursuant to the
Offering Memorandum dated as of April 11, 2005 by El Paso Corporation.

Schedule IV
9